Citation Nr: 0946772	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  92-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to an evaluation greater than 10 percent 
disabling for postoperative residuals of an injury to the 
right (major) radius and ulna, currently evaluated as 10 
percent disabling, after a 20 percent deduction for 
preexisting impairment prior to service under the provisions 
of 38 C.F.R. § 4.22 (a right wrist disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.T.
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
February 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1991 and May 1992 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In the October 1991 rating 
decision the RO denied entitlement to a rating higher than 10 
percent for a right wrist disability.  The other issues arise 
from the May 1992 rating decision.  

In September 2004 the Veteran testified before Veterans Law 
Judge James L. March at a personal hearing.  In May 2009, the 
Veteran and L.T. testified before Veterans Law Judge John J. 
Crowley at a personal hearing.  Transcripts of those hearings 
are of record.  

The Veteran has asserted that he cannot work due to his 
service-connected disabilities.  The question of whether a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU) is warranted is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A back disability did not have onset during the Veteran's 
active service and was not caused or aggravated by a 
disability for which service connection has been established.  

2.  A right knee disability did not have onset during the 
Veteran's active service and was not caused or aggravated by 
a disability for which service connection has been 
established.  

3.  The Veteran sustained a right Colles fracture in a 
skating accident prior to service; he did not sustain a 
traumatic injury of his right wrist during service.  

4.  The Veteran was medically discharged from active service 
due to an increase in the severity of his right wrist 
symptoms caused by his daily military responsibilities.

5.  In January 1980, the RO granted service connection for 
right wrist disability based on aggravation of the pre-
existing injury, determined the condition was 30 percent 
disabling, but reduced the rating by 20 percent for the pre-
existing impairment, for a "net" rating of 10 percent.  

6.  In March 1982, the Board denied a rating greater than 10 
percent.  

7.  During the years since service, the Veteran has sustained 
injury to his right wrist resulting in a superimposed 
disability.

8.  The Veteran has not fully cooperated during several 
medical evaluations and has provided examiners with accounts 
of events in service which are not credible.  

9.  The Veteran's service-connected right wrist disability 
does not result in nonunion of the radius or ulna, does not 
result in malunion of the radius or ulna with bad alignment, 
does not result in limitation of flexion or extension of the 
forearm, results in supination of the forearm limited to less 
than 30 degrees and pronation of the forearm limited to 40 
degrees, and does not result in arthritis.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009), 3.310 (2005).

2.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009), 3.310 (2005).  

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected right wrist disability, after a 
reduction of 20 percent for the pre-service degree of 
impairment, have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.655, 4.1-4.7, 4.10, 4.14, 4.22, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 
5210, 5211, 5212, 5213, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual and procedural background

At his June 1977 military enlistment medical examination, the 
Veteran reported a history of a broken right wrist.  No 
pertinent abnormalities were identified on clinical 
evaluation.

Service treatment records show that the Veteran was treated 
for left knee chondromalacia as well as symptoms related to 
his right wrist.  The Veteran's service treatment records are 
negative for complaints or abnormalities pertaining to the 
back or right knee.  

Specifically, the pertinent service treatment records show 
that in October 1978, approximately one year into his period 
of active duty, the Veteran sought treatment for complaints 
of pain in his right wrist.  He reported that he had been 
experiencing wrist pain at night during the past year, 
especially in cold weather.  He acknowledged that he had 
fractured his right wrist and forearm prior to service.  
During the clinical portion of the evaluation, the Veteran 
was unable to supinate his forearm, and the examining 
physician noted tenderness over the navicular region.  X-ray 
studies showed signs of an old Colles' fracture.  The 
examining physician diagnosed residuals of that fracture, 
prescribed Motrin, and referred the Veteran for an orthopedic 
examination for further clinical evaluation and workup.

During the orthopedic examination in October 1978, the 
Veteran again reported sustaining a fracture prior to 
service.  He also said that he underwent surgery after the 
accident, involving a closed reduction of the bone, and that 
his doctors placed his wrist in a cast for 6 weeks.  The 
examining orthopedist indicated the Veteran had a volar 
angulation deformity, and that he could only pronate his 
right forearm to 45 degrees and could only supinate it to 15 
degrees.  At the conclusion of the evaluation, the examining 
orthopedist diagnosed malunion of the right radius and 
indicated that such condition had existed prior to service 
(EPTS).  

Because of the level of functional impairment the Veteran had 
in his right wrist and forearm, the examining orthopedist 
recommended referring the Veteran to a medical evaluation 
board (MEB) and a physical evaluation board (PEB) to 
determine if he could successfully continue serving on active 
duty in the military.  The examining orthopedist also 
recommended a temporary limited duty profile restricting the 
level of the Veteran's physical activity and training.

An informal MEB convened in November 1978 and concluded that 
the Veteran was physically fit to successfully perform the 
duties and responsibilities of his rank when he entered the 
military, despite sustaining the fracture prior to service, 
but that the nature of his work once on active duty in the 
military was sufficient to greatly aggravate the pre-existing 
injury and thereby render him unfit to continue performing 
his duties and responsibilities.  As a result of his 
disagreement with the MEB's preliminary findings, the Veteran 
requested a hearing concerning the matter, which was held in 
January 1979.

During the hearing, the Veteran testified that, although he 
had fractured his right wrist prior to service, his symptoms 
completely resolved and he did not have any further problems 
with this extremity until active duty in the military.  1979 
Hearing transcript at 3.  In support of that allegation, the 
Veteran claimed that he had held various physically demanding 
jobs since the injury up until he entered the military, 
including digging ditches, moving furniture, working in a 
factory, and picking tobacco.  Id.  The Veteran claimed that 
he could no longer do any of those jobs because they would 
cause his right arm to begin hurting.  Id. at 3-4.  He also 
indicated that his disability prevented him from turning his 
arm.  Id. at 5.  He stated that he could no longer type or 
write for very long, drive a truck, hold a gasoline pump in 
his dominant right hand while refueling, or perform his 
responsibilities as an ammunitions bearer.  Id. at 4-8, 11-
12.  He went on to testify that others in his unit were 
covering for him, and that he had been unable to pass his 
physical training (PT) test about 6 months earlier; 
nonetheless, he indicated that some of his colleagues who 
liked him gave him a passing score.  Id. at 6-8. 

The Veteran also testified that he had not gone to sick call 
for his arm while in basic training or advanced infantry 
training (AIT).  Id at 4.  He testified to the effect that he 
was able to pass the physical exercise requirements in basic 
training and AIT, including overhead bars, pushups, and that 
he fired expert with a rifle.  Id. at 10-11.  He testified 
that his wrist had gotten worse since he started working as 
an ammo bearer in January 1978.  Id. at 4.  

In other testimony, the Veteran indicated that he had 
contemplated undergoing surgery in service, but was advised 
by his physician that the procedure may or may not improve 
his wrist and that his wrist might even be worse.  Id. at 8-
9.  He also stated that he occasionally wore an Ace bandage 
on the wrist, about twice a week, and that the extent of the 
functional impairment in his wrist, as well as in his left 
knee, precluded him from continuing on active duty in the 
military.  Id. at 9.  

Upon further questioning by the MEB, the Veteran alleged that 
he had been on sick call at least once or twice a week since 
initially being seen in October 1978 for problems with his 
right wrist.  Id. at 12.  It was noted that the Veteran's 
claims in this regard were not substantiated by any of the 
records available to the MEB because the Veteran had been 
absent without leave (AWOL) purportedly trying to obtain 
money to take care of his wife and baby.  Id. at 10, 12-13.  

After deliberating, the MEB and PEB found the Veteran unfit 
to continue serving on active duty in the military due to 
aggravation during service of the preexisting disability in 
his right wrist.  

A record of PEB Proceedings, dated in January 1979, describes 
a disability of the Veteran's right arm as considered to be 
service aggravated, manifested by pain and limitation of 
pronation and supination, not ratable.  The disability is 
further described as malunion of the right ulna and malunion 
of the right radius.  Nomenclature for VA Diagnostic Codes 
5211 and 5212 are listed.  Present disability ratings are 
listed as 20 percent and 10 percent with 20 percent as 
existing prior to service (EPTS), for a net of 10 percent.  

The Veteran signed a statement later in January 1979 
attesting that there had been no change in the status of his 
medical condition, and he subsequently was discharged from 
the military in February 1979, with severance pay, due to his 
physical disability.  

In February 1979 VA received an application from the Veteran 
for VA compensation benefits.  In April 1979 VA received 
another writing from the Veteran in which he explained his 
claim.  In that April 1979 writing the Veteran referred to 
pain and swelling of his right wrist which prompted him to 
seek medical treatment during service.  

The Veteran's application for VA benefits (and medical 
records received in connection with his original claim) are 
negative for complaints or abnormalities pertaining to the 
back or right knee.  Nor did the Veteran allege in that 
application that he had been involved in a motor vehicle 
accident at any time during service-causing additional 
injury to his right ulna or radius.  He also did not mention 
or otherwise refer to any such accident or injury in the 
April 1979 statement or while initially being examined by VA 
for compensation purposes in May 1979.  

The Veteran has since claimed that he injured his right wrist 
in a motor vehicle accident during service.  

During a May 1979 VA medical examination, the Veteran 
reported that he fell down and fractured his right wrist 
prior to service in 1971 or 1972, and that, since then, he 
had a deformity and had experienced pain to palpation.  The 
examining VA physician indicated the Veteran had full range 
of motion in his right wrist and a nontender scar.  X-ray 
studies subsequently taken of the wrist in August 1979 showed 
signs of a prior Colles' fracture that had healed with only 
minimal deformity; the joint spaces of the right wrist 
appeared normal.  Again, these records are negative for 
abnormalities of the right knee and back.  

In a January 1980 rating decision the RO granted service 
connection for residuals of an injury to the right radius and 
ulna based on aggravation of a preexisting condition.  In the 
findings of the January 1980 decision, the RO referred to 
findings of the military evaluation board proceeding, the 
Veteran's entrance physical examination, a VA examination of 
May 1979, and x-rays.  

The RO determined the condition was 30 percent disabling, but 
reduced the rating by 20 percent, for a "net" rating of 10 
percent, to account for the pre-existing impairment the 
Veteran had prior to service from his skating injury.  Also 
in that decision, the RO granted service connection for 
chondromalacia of the left knee and assigned an initial zero 
percent rating, effective February 6, 1979.  

The Veteran appealed that decision by filing a Notice of 
Disagreement in October 1980 in which he stated that he 
believed the examination was incomplete and requested another 
examination or a Statement of the Case.  The RO issued a 
Statement of the Case in December 1980, characterizing the 
issue as "increased evaluation for service-connected right 
arm condition."  

In a September 1981 Substantive Appeal, the Veteran contended 
that his right wrist and arm did not have full range of 
motion, that he had more than minimal deformity of his right 
wrist and arm, that the 20 percent subtraction due to 
preexisting conditions was incorrect because he was found to 
have no deformity of his right wrist and arm at entrance into 
service, and that he had been to the Lake City VA hospital on 
several occasions for his right wrist and arm and given 
medication.  

In March 1982, the Board issued a decision in which it denied 
the Veteran's appeal as to entitlement to a rating in excess 
of 10 percent for residuals of fractures of the right ulna 
and radius.  

The Board's findings of facts included that "[r]esiduals of 
fractures of the right ulna and radius are currently 
manifested by complaints of pain and deformity, a full range 
of motion and normal joint space with minimal deformity."  

The Board's conclusions of law include the following: 
"Residuals of fractures of the right ulna and radius do not 
warrant a rating in excess of ten percent (10%).  (38 U.S.C. 
355; 38 C.F.R. Part 4, Diagnostic Codes 5211-5212)."  The 
Board denied the appeal.  

In its discussion the Board stated as follows:  

Although the Board recognizes that the 
agency of original jurisdiction applied a 
subtraction factor of twenty per cent 
(20%) in reaching their ten per cent 
(10%) evaluation, nonetheless the current 
level of disability is no more than ten 
per cent (10%).  Accordingly that issue 
is currently rendered moot.

The evidence shows that since his separation from service, 
the Veteran sustained numerous injuries to his right wrist, 
forearm or neighboring areas, and back, providing highly 
probative evidence against the claim that it is his service 
that caused his current problems.   

For example, notes from "C.G.B.," M.D., and a June 1983 
letter from Dr. C.G.B. provide documentation of the June 1983 
incident which occurred at the Veteran's civilian job, as a 
log truck driver.  He reportedly was attempting to tighten 
down a load of logs and the crank used to tighten the chain 
slipped from his grasp and started spinning, catching him on 
the dorsal aspect of his right wrist and distal forearm.  The 
report of a follow-up clinical consultation that same month 
indicates that he had a significant past history of a 
previous injury to his right forearm, involving fractures of 
his right distal radius and ulna, which had occurred about 13 
years earlier, in approximately 1970.  The report of that 
clinical consultation further indicates that his doctors had 
treated his pre-service fracture by manipulative reduction 
and external cast immobilization, but that the injury 
apparently was never followed up properly and, as a 
consequence, he was left with an angulatory deformity of the 
distal forearm that had caused some noticeable disability 
related to limited forearm rotation.  Despite that, he 
reportedly had not been disabled from heavy work since 
sustaining the ulna and radius fractures prior to service, 
and had not had any particular complaints about his arm until 
his recent injury.  

The Veteran eventually underwent surgery on his right wrist 
in August 1983, at the Alachua General Hospital, as a result 
of the industrial injury.  The procedure involved a resection 
and stabilization of his right distal ulna and an exploratory 
arthrotomy of his right wrist.  

The Veteran received postoperative, follow-up, treatment on a 
number of different occasions during the ensuing months, from 
September 1983 to January 1984.  Dr. C.G.B. noted that he 
found it difficult to explain the basis of the Veteran's 
persistent symptoms since the surgery.  The Veteran claimed 
his symptoms were worse than before the procedure.  It was 
noted that the Veteran was very uncooperative in his 
physician's attempts to determine whether the symptoms, in 
fact, had an organic basis.  For example, the Veteran was 
resistant to comply with the efforts necessary to properly 
conduct range of motion and neurological studies, unless 
purposely distracted.  

As a result, in January 1984, after determining that he had 
no further treatment to offer the Veteran because of his 
reluctance to even be examined, and since the nature and 
gravity of his complaints and symptoms continued to exceed 
what could reasonably be explained clinically, the physician 
officially discharged the Veteran from his care and 
recommended that he obtain a second, and if necessary, a 
third medical opinion from other doctors for his own 
satisfaction.

Another physician, "A.M.R.," M.D., who later examined the 
Veteran on various occasions during March 1984 conducted 
nerve conduction velocity (NCV) tests and determined that the 
Veteran also had carpal tunnel syndrome (CTS) in his right 
wrist.  The physician further noted that the CTS probably 
could not account for the Veteran's ongoing complaints of 
pain along the dorsum of his right wrist.  The physician 
indicated there were a number of other possible causes, 
instead, for the pain in that area-including scarring from 
the recent operation, the initial ("original") trauma prior 
to service, or even new problems with periostitis or 
inflammation in the carpal bone area.  The physician was 
therefore very hesitant to perform a surgical release of the 
right carpal tunnel because it may not improve the Veteran's 
situation.  The Veteran nonetheless expressed a desire to 
undergo surgery and the procedure was scheduled for April 
1984.  The Veteran reportedly no longer had any pronation or 
supination at all in his right forearm since sustaining the 
work-related injury in June 1983, and that was aside from his 
continued complaints of persistent pain in the dorsum of his 
right wrist and decreased grip strength in his right hand.  

Just prior to undergoing the surgery, however, the hospital 
received a telephone call from the Veteran's employer who 
indicated that the worker's compensation insurance carrier 
would not approve the operation.  The surgery was therefore 
cancelled.

In November 1984, X-ray study of the Veteran's right hand, 
signed by "J.D.K.," M.D., was essentially unremarkable for 
evidence of a significant abnormality, except for the signs 
of the surgical resection in August 1983.

The Veteran thereafter sustained additional injuries in July 
1987, while working as a surveyor.  In a July 1987 treatment 
record from Dr. "G.R.," the Veteran explained that he had 
been carrying 2 concrete monuments when he stepped into a 
hole and immediately felt a sharp pain across his back.  The 
Veteran indicated that despite his back pain, he returned to 
work the next day and unfortunately stepped in another hole.  
In other records, the Veteran indicated that he stepped in a 
hole in July 1987, twisted around and fell, injuring his 
cervical, thoracic and lumbosacral vertebrae.  

The Social Security Administration (SSA) later awarded the 
Veteran temporary disability benefits, from the date of the 
July 1987 injury and continuing until 1990, because he was 
precluded from engaging in certain types of jobs commensurate 
with his prior work experience, level of education, age, 
etc., due to the severity of his physical impairment 
resulting from that incident.  The SSA indicated that the 
Veteran was experiencing continuous back and neck pain and 
had difficulty bending over, which in turn prevented him from 
working in physically demanding jobs and even certain others 
of a more sedentary nature, but that he still was capable of 
working in some less exertional, sedentary jobs.  The SSA 
also determined that the Veteran temporarily could not work 
in certain jobs during those years because of decreased grip 
strength in his right hand, tenderness in his right wrist, 
and difficulty turning his right wrist.  His remaining 
impairment pertained to his difficulty flexing his "left" 
middle finger, which resulted from a June 1989 infection that 
required surgical intervention by way of an incision and 
drainage.  Those records also show that he was not 
experiencing any pain whatsoever at that time on supination 
of his right forearm.

In January 1990 VA received a claim (dated in December 1989) 
in which the Veteran requested that VA reopen and reevaluate 
his right arm condition.  He contended that the condition had 
increased in severity.  Specifically, he stated, "Still I am 
not able to grip or hold much at a time.  Plus rotation, 
unable to."  

In connection with this claim, the RO obtained VA and private 
treatment records.  In pertinent part, these records show 
that in the Veteran sought treatment for low back and neck 
pain since stepping in a hole in July 1987.  Subsequent 
lumbar myelography was normal and the Veteran was encouraged 
to begin a work hardening program and return to work as soon 
as possible.  

The veteran underwent a VA medical examination in March 1990, 
during which he complained of neck and back problems.  
Examination, however, was negative for abnormalities 
pertaining to the right knee or back.  The veteran further 
reported that he had re-injured his right wrist during 
service, "while doing his usual work," such as, at times, 
lifting 100 pounds.  

Physical examination at that time revealed the Veteran to 
have either completely normal or essentially normal range of 
motion in his right wrist and forearm in nearly all of the 
directions tested.  The result of the range of motion testing 
was as follows:  Dorsiflexion of the right wrist was to 65 
degrees, out of a normal dorsiflexion of 70 degrees.  Palmar 
flexion of the right wrist was to 75 degrees, out of a normal 
80 degrees.  Ulnar deviation of the right wrist was to 40 
degrees, out of a normal 45 degrees.  Radial deviation of the 
right wrist was normal to 20 degrees.  Pronation of the right 
forearm was normal to 80 degrees.  Supination of the right 
forearm was to 50 degrees, out of a normal 85 degrees.  

Consequently, when assessing the overall severity of the 
disability, the VA examiner indicated the Veteran had only 
mild functional symptoms and impairment.  He noted that X-ray 
studies of the right forearm had shown only indications of an 
old injury that was well healed with no new changes.  The X-
ray films also showed an approximately 1-inch shortening of 
his distal ulna due to the surgical resection in August 1983, 
but that, too, was an old finding with no new changes 
observed during the years since.

The RO denied the claim in April 1990 and informed the 
Veteran of the denial the following month.  Additional 
evidence was added to the record and the RO informed the 
Veteran by letter in June 1990 that the RO had considered the 
evidence and had denied the claim.  

Both the May and June 1990 letters included an enclosed VA 
Form 1-4107, which explains the Veteran's appellate rights.  
Both decisions were also sent to the Veteran's representative 
at the time.  VA did not receive any communication from the 
Veteran or his representative expressing disagreement with 
these decisions.  

An X-ray study of the Veteran's right forearm in February 
1991 continued to show only evidence of an old, healed 
fracture of his radius with moderate residual angulation and 
the absence of a small portion of his distal ulna as a result 
of its surgical removal.  There were no radiographic 
indications of fractures, lytic lesions, or other acute 
abnormalities.

Records from the Ramadan Hand Institute from February 1991 
through the beginning of 1992 document that the Veteran 
underwent additional surgery on his right wrist for 
transection of the posterior interosseous nerve, to insert a 
mushroom head prosthesis in the distal end of his ulna, and 
to release the radial nerve in the supinator tunnel.  The 
hospitalization summary notes that the Veteran had recently 
had a motor vehicle accident and underwent myelogram, MRI and 
CT scans, which showed some degenerative changes in the 
cervical vertebra.  His doctors cancelled other surgery 
scheduled for May 1991.  These notes also indicate that x-
rays showed good bony alignment of the Veteran's right wrist 
and that the Veteran had less pain and greater range of 
motion.  

In the last week in April 1991, the RO received a writing 
(dated by the Veteran in April 1990) requesting that VA 
reopen and reevaluate his right arm disability stating that 
the disability had increased in severity.  

The Veteran subsequently indicated during an August 1991 VA 
medical examination that he received a medical discharge from 
service after fracturing his right arm "in maneuvers," and 
that his initial injury prior to service "did not heal 
properly."  The results of the range of motion studies 
conducted during the August 1991 examination were as follows:  
Dorsiflexion of the right wrist was to 30 degrees, palmar 
flexion of the right wrist was to 15 degrees, ulnar deviation 
of the right wrist was to 20 degrees, radial deviation of the 
right wrist was to 10 degrees, pronation of the right forearm 
was to 80 degrees, and there was zero degrees of supination.  

Importantly, the VA examiner also indicated the Veteran had 
very poor grip strength in his right hand and forearm, but 
questioned whether he actually was "try[ing] his best."  
After reviewing X-rays of his right forearm confirming a 3-4 
centimeter loss of the distal ulna, with prosthesis, and 
bowing of the distal radius and ulna consistent with old 
fractures, the VA examiner concluded the Veteran had moderate 
functional disability, overall.  The VA examiner noted that 
the Veteran's complaints included back pain, although no back 
disability was diagnosed.  

A private physician, Dr. "A.S.H.," examined the Veteran in 
October 1991, apparently to determine his continued 
entitlement to disability benefits.  In pertinent part, the 
Veteran claimed that he had originally injured his neck and 
back in 1981 in an automobile accident.  This injury caused 
him to have to leave his job as a correctional officer.  The 
Veteran indicated that he recovered from this injury but 
sustained another injury while working as a surveyor when he 
fell in a hole while walking.  He claimed that he was now in 
constant pain.  

Importantly, the Veteran did not attribute his fall to his 
left knee disability and did not complain of left knee 
instability or giving way at the time of the examination.  No 
findings of left knee instability were noted on physical 
examination.  The examiner indicated that he suspected that 
the Veteran might have been malingering or embellishing the 
severity of his symptoms, noting that he was "somewhat 
evasive," "vague," and "nebulous" when questioned about 
just how long he had been experiencing the multitude of 
symptoms; the physician also acknowledged that he was not 
altogether certain the Veteran's actions were deliberate.  
The physician added that the Veteran also was experiencing a 
considerable amount of anxiety and stress as a result of 
trying to deal with the aftermath of an accident which 
occurred approximately one year prior in which his daughter 
was reportedly hit by a truck that careened through a wall of 
the restaurant where she was eating.  The physician referred 
the Veteran to a psychologist for further clinical evaluation 
and workup, including establishing whether the Veteran had 
any malingering with respect to his multiple musculoskeletal 
complaints.

In an October 1991 decision, the RO denied the Veteran's 
claim for an increased rating for his right wrist disability.  

In a writing received by the RO in November 1991, the Veteran 
appealed the October 1991 RO decision.  He also stated "[m]y 
left knee weakness was the result of a fall in 1987 which 
also caused injury to my back."  In April 1992, the RO 
denied service connection for a back condition as secondary 
to the Veteran's service-connected left knee disability.  He 
did not appeal that decision.  

The Veteran underwent psychological evaluation by "C.R.C.," 
Ph.D. in November 1991, and he again indicated that he had 
experienced, among other symptoms, depression and anger 
related to the accident involving his daughter, as well as 
over his inability to work since sustaining the job-related 
injuries several years earlier, in 1987.  Specifically, the 
Veteran claimed that he had severely injured his neck and 
back in 1987 when he unexpectedly stepped in a hole.  

Again, the Veteran did not attribute his fall to his left 
knee disability.  

The examining psychologist diagnosed an adjustment disorder 
with a severely depressed mood and a moderately severe panic 
disorder without agoraphobia, indicating the Veteran 
sometimes experienced the associated symptoms (chest pain, 
cold sweats, difficulty breathing, and heart palpitations) as 
often as twice a day.  The examining psychologist further 
indicated that, if the Veteran's physical limitations were 
bonafide, his problems concentrating were likely to 
moderately impair his ability to achieve production quotas 
and/or quality standards in any job.  He also indicated that 
it was likely that the Veteran's discomfort and difficulty 
sleeping, which he partly attributed to the pain in his back 
and right arm, could result in unreliable attendance at work.

Also in November 1991, the Veteran was hospitalized at a VA 
medical center (VAMC) in connection with multiple complaints, 
including low back pain.  The Veteran claimed that he had 
been injured in 1977 and 1979 automobile accidents.  He 
stated that he sustained additional injury in 1987, and had 
not been able to walk since that time without the help of a 
cane and braces.  The diagnoses included chronic pain 
syndrome and back pain, status post injury in 1987.  The 
hospitalization summary contains no notation of a fall during 
the course of treatment.  

In a letter received in November 1991, the Veteran's private 
physician indicated that the Veteran had fallen and injured 
his back in July 1987.  He noted that the Veteran had been 
working as a surveyor at the time and had stepped in a hole.  
Since that time, the Veteran had complained of chronic pain 
in the cervical, thoracic, and lumbar spine.  The diagnoses 
included chronic lumbar strain.  

In a December 1991 statement, the Veteran claimed that while 
hospitalized at the VAMC in November 1991, he had fallen as a 
result of his left knee giving way.  He claimed that he 
injured his arm, neck and back in the fall but that VA did 
not take X-rays.  

A private physician at the Ramada Hand Institute who examined 
the Veteran in January 1992 for complaints of pain in his 
right hand and forearm determined that the Veteran had a 
total of 53 percent impairment in this upper extremity and a 
32 percent impairment of the whole person.  That same 
physician had indicated a few months earlier, in October 
1991, that the Veteran was looking for some form of total 
disability rating.  

At an October 1992 Board hearing, the Veteran testified about 
the severity of his various disabilities.  He claimed that 
his left knee gave out approximately twice monthly causing 
him to fall.  He indicated that he had had to quit work in 
1987, due to injuries he sustained in a fall.  With respect 
to his back, the Veteran claimed that he injured it in 
service during "night maneuvers," as well as injuring his 
right wrist and left knee in the same incident.  He stated 
that he sought treatment for his back in service, but was 
advised that he was young and shouldn't worry about it.  He 
further claimed that he sought treatment within one year of 
service for his low back and was prescribed medicine which 
was effective in relieving his back pain.  The Veteran 
indicated that he reinjured his back in 1987, when he stepped 
in a hole which caused his left knee to give way.  

In July 1993 and again in May 1995, the Board remanded the 
matter to the RO for additional development.  

In December 1995, the Veteran underwent VA medical 
examination.  He claimed that he had been involved in an 
accident in service in 1979 and had developed back and neck 
pain at that time.  He indicated that his symptoms thereafter 
improved somewhat but in 1987, he fell after stepping in a 
hole and developed increasing neck and back pain.  After 
examining the Veteran, the diagnosis was chronic cervical and 
lumbar strain with normal neurologic examination.  The 
examiner indicated that he did not feel that there was any 
relationship between the Veteran's low back and neck disorder 
and his service-connected left knee disability, providing 
highly probative evidence against this claim.

A VA orthopedic physician examined the Veteran in December 
1995 to obtain a medical opinion concerning the extent of the 
impairment in his right ulna and radius that was related to 
his service in the military-as opposed to injury since 
service.  The Veteran told the examiner that he was involved 
in a motor vehicle accident during service in which he 
injured both his left knee and right arm, requiring that he 
wear a splint/sling over his right arm for about 4 days after 
the incident before returning to duty.  The Veteran also said 
that, about 2 weeks later, he began to notice pain in his 
right wrist and shoulder while dropping mortar rounds, so he 
again consulted a physician who placed his wrist in a "cock-
up" brace and prescribed pain medication.  He denied 
undergoing any surgery on his wrist while in service, but 
said there was a fracture of the wrist, although not 
initially diagnosed.  He also said that, since the injury in 
service, he had continued to have problems with his right 
wrist, elbow and shoulder, and had undergone surgeries, with 
the most recent procedure geared to achieving better range of 
motion.

Physical examination included range of motion measurements of 
the Veteran's shoulders, wrists, elbows, and forearms 
(supination and pronation).  Range of motion of the right 
elbow revealed range of motion from 0-140 degrees of flexion, 
with no signs of tenderness to palpation about the elbow.  
Also, a scar on the lateral aspect of the elbow from his 
surgery was well healed and completely asymptomatic.  There 
was some tenderness to palpation over the ulnar border during 
the objective physical evaluation of the Veteran's right 
wrist, and he had severe limitation of motion.  The results 
of the range of motion studies were as follows:  Dorsiflexion 
of the right wrist was to 25 degrees, palmar flexion of the 
right wrist was to 5 degrees, ulnar deviation of the right 
wrist was to 10 degrees with pain, radial deviation of the 
right wrist was to 10 degrees with pain, pronation of the 
right forearm was nearly full, to 75 degrees, but supination 
was only to 5 to 10 degrees.  

The Veteran had normal sensation in all of the fingers of his 
right hand and in his thumb.  X-ray studies showed that he 
had an approximately 30-degree apex volar angulation 
deformity at the junction of the middle and distal thirds of 
his right ulna and radius, with signs also of the surgical 
resection of the distal ulna and replacement with a 
prosthesis.  There also were radiographic indications of 
significant degenerative arthritis in the radial carpal 
joint, including large osteophyte on the scaphoid.  

In summarizing his overall diagnostic assessment, the 
examining VA physician at this time indicated the Veteran had 
a history of both bone forearm fractures "secondary to an 
accident sustained in military service."  The VA orthopedic 
examiner went on to note that the injury in service 
apparently was not treated with a cast initially and was 
later discovered, and that the Veteran had a residual 
deformity and had required 2 surgeries as a result of this.  
The VA orthopedic examiner also said the Veteran would 
benefit from further surgery, but that he did not want to 
have any more surgery performed at that time, and that he had 
developed significant degenerative arthritis in his right 
wrist joint as a result of the injury in service.  Lastly, 
the VA orthopedic examiner stated the Veteran had complaints 
of pain in his right shoulder, too, and that he appeared to 
have impingement syndrome of this shoulder, which began after 
the accident in service as well, and was most likely also 
related to the accident in service.  The VA examiner 
expressed less certainty as to whether the Veteran's left 
knee pain and mild degenerative arthritis were a residual of 
the purported automobile accident in service since the 
arthritis might just as well have been attributable to his 
age.

In December 1996 the Board again remanded to the RO the issue 
of whether a higher rating was warranted for the Veteran's 
right wrist disability.  

During a VA orthopedic examination in February 1997, the 
Veteran acknowledged that he had fractured his right ulna and 
radius prior to service (in 1970, at the age of 15, while 
skating), and that his treating doctor placed his forearm in 
a cast for approximately 6 weeks.  He denied experiencing any 
residual loss of motion until he re-fractured his right wrist 
in a motor vehicle accident during service (in 1978), 
requiring additional casting for another 6 weeks.  The 
Veteran further claimed that, after his doctor removed the 
cast, he was unable to supinate his wrist and forearm, at 
all, although he did not notice any significant pain and was 
able to work as a truck driver for many years after that 
injury.  He also acknowledged the 1983 injury and the 
subsequent need for surgery for persistent numbness within 
the distal nerve distribution, as well as constant pain in 
his wrist.  The Veteran indicated that the surgery did not 
increase his supination, which had been absent since the 
injury in service.  He also indicated that he believed the 
lack of supination due to his injury in service contributed 
to his subsequent injury after service in 1983.  He went on 
to note that, because of the problems with his right wrist, 
he had to use his right shoulder in an effort to supinate his 
forearm-which in turn caused him quite a bit of shoulder 
pain, but that he had not sought any medical treatment for 
that yet.

Range of motion of the Veteran's right elbow was from 0 
degrees of extension to 140 degrees of flexion, which was 
symmetric to that in his left elbow.

After physical evaluation of the right wrist, the VA examiner 
indicated the Veteran had a well-healed surgical scar over 
the distal ulna, as well as over the proximal forearm in the 
region of the radial tunnel.  The ulna incision was mildly 
tender.  He had severe limitation of motion in his right 
wrist.  The results of the range of motion studies were as 
follows:  Dorsiflexion of the right wrist was to 20 degrees, 
palmar flexion of the right wrist was to 40 degrees, 
pronation of the right forearm was to 10 degrees, and 
supination of the forearm was to 40 degrees.  The Veteran had 
a sensory deficit within the radial nerve distribution, but 
his motor function and sensory function of the median and 
ulnar nerves were intact.  X-rays of the right forearm 
continued to show signs of the ulna and radius fractures at 
the junction of the middle and distal thirds of the 
diaphysis.  They also continued to show about a 25 degrees 
angulation deformity at that location, in addition to a 10-
degrees dorsal tilt of the distal radius and a radial 
inclination of 26 degrees.  The X-ray studies also showed 
signs of the surgical removal of the distal portion of the 
ulna and replacement with a silicone cap prosthesis.  There 
also were mild changes of arthritis at the radial carpal 
joint.  

In summarizing the overall diagnostic assessment, the VA 
orthopedic examiner indicated the Veteran had a very complex 
history, and that it was extremely difficult to interpret how 
his pre-military service injury and post-military service 
injury, as well as his military injury, had contributed to 
his current condition.  The VA orthopedic examiner indicated 
the Veteran told him that he did not have any limitation 
after his initial injury prior to service, in about 1970, and 
that it was only after he sustained a both bone fracture 
while in the military, in 1978, and received cast treatment, 
that he noticed a lack of supination.  The Veteran said that 
he believed that purported injury in service had somewhat 
contributed to his intercurrent injury since service, in 
1983, when the crank shaft hit the distal aspect of his ulna 
and caused a fracture as well as soft tissue trauma to the 
dorsal forearm.  The VA orthopedic examiner went on to note 
that, currently, the Veteran has quite restricted motion of 
his right wrist, that it is conceivable that lack of 
supination as he claimed was present since his 1978 injury in 
the military and could have contributed to altered use of 
this extremity and thereby may have contributed to his 
subsequent injury in 1983.  Given the 3 injuries, however, 
this was very difficult to pinpoint.  

In an August 1997 letter, the Veteran disagreed with several 
statements in a March 1997 Supplemental Statement of the 
Case.  In particular he argued that the 3-4 cm. loss of the 
distal end of his ulna was due to his service.  

In an August 1997, the Board denied an increased rating for 
the Veteran's right wrist disability.  The Veteran appealed 
that decision to the Court of Appeals for Veterans Claims 
(Court).  

In June 1998 the Court granted a Joint Motion of the Veteran 
and the Secretary of Veterans Affairs (the Parties), vacated 
the August 1997 Board decision, and remanded the matter to 
the Board.  The bases for that remand to the Board was that 
the Board had denied the claim without basing its conclusion 
on independent medical evidence, rejected favorable evidence 
without complying with the reasons or bases requirement of 
38 U.S.C.A. § 7104(d)(1), and failed to properly consider the 
benefit of the doubt doctrine.  Also agreed by the Parties 
was that the Board should address the issue of the Veteran's 
entitlement to a separate rating based on neurorological 
impairment and consider the provisions of 38 C.F.R. §§ 4.40, 
4.45, and § 4.59 as to painful motion.  

In November 1998, the Board remanded the issue to the RO for 
additional development.  

The Veteran received treatment in a VA outpatient clinic 
during 1997 and 1998 for complaints of pain and numbness in 
his right hand, wrist, forearm, and shoulder.  He complained 
of pain in his left arm and knee, as well.  These records, 
however, are negative for complaints or findings pertaining 
to the right knee or back.  He continued to wear a brace on 
his right wrist.  The report of a January 1998 consultation 
indicates that he had malunion of the distal 1/3 of his right 
radius from an injury that he earlier had sustained at the 
age of 16, and that he since had experienced persistent pain 
and underwent surgery to implant a prosthesis.

In January 1999, the Veteran was examined by both a VA 
orthopedist and neurologist.  After examining the Veteran, 
the VA neurologist indicated the pain in the Veteran's right 
wrist and shoulder is a musculoskeletal type of pain and 
orthopedic problem, possibly secondary to arthritis or other 
etiologies that may be related to the traumatic injury to his 
shoulder in service.  Unfortunately, however, because the 
Veteran did not allow a careful assessment of range of motion 
testing, he would need to have that done during his 
orthopedic evaluation.  The VA neurologist also indicated 
that, although the Veteran had some subjective change in 
sensation associated with numbness in the median nerve 
distribution, which usually would lead to a diagnosis of 
carpal tunnel syndrome, it was questionable in this instance 
since the results of nerve conduction studies were normal and 
showed no signs of nerve damage.  The VA neurologist further 
indicated that the other portions of the Veteran's 
neurological examination were unremarkable, as well, as the 
Veteran did not have signs or symptoms of radiculopathy, 
including symmetric deep tendon reflexes of 1 plus at the 
triceps, 2 plus at the biceps, 2 plus at the brachial 
radialis, 3 plus at the knees, 2 plus at the ankles, with 
downgoing toes.  He also did not have any bowel or bladder 
problems to signify a possible myelopathy, and the VA 
neurologist reiterated that, with the unilateral presentation 
of the Veteran's symptoms, it was likely that he had mostly 
orthopedic problems in his right arm, somewhat related to the 
previous service injury, whereas his right shoulder 
impairment seemed to be a different problem altogether.  
Because the impairment was an orthopedic problem, however, 
the VA neurologist deferred making any further comments 
concerning the etiology and severity of the conditions at 
issue to the examining orthopedist for his opinion.

During his examination of the Veteran, the VA orthopedist 
acknowledged that the Veteran had a very complex history and 
several issues.  For one, he had mild rotator cuff tendinitis 
in his right shoulder that did not appear to be related to 
his prior injuries or time spent in service.  He did have 
limited range of motion in his right wrist that was painful, 
although it was impossible to know whether this was caused by 
his injury in 1970 or the one that happened in the military 
in 1978.  The VA orthopedic examiner indicated the Veteran 
had "some confusion" concerning when the injury in his 
right upper extremity occurred, but that he apparently 
suffered a both-bone (ulna and radius) forearm fracture at 
the age of 15, in 1970, which was treated with closed 
reduction and casting for 6 weeks and, according to the 
Veteran, himself, he had very poor wrist motion after the 
cast was removed.  The Veteran indicated, however, that he 
did not have much pain and was able to work for many years by 
using anti-inflammatory medication.  

The VA orthopedic examiner also mentioned the intercurrent 
injury since service, in 1983, as well as the subsequent 
surgeries involving a resection of the distal ulna and 
replacement of it with a silicone cap prosthesis, and the 
radial nerve tunnel release.  The Veteran acknowledged that 
those procedures did increase his supination and decrease 
some of his pain.  His current complaints, however, still 
included pain in his right wrist, forearm and shoulder, as 
well as poor range of motion, particularly on supination and 
pronation of his elbow.

Physical examination included measurement of the range of 
motion of the Veteran's shoulders.  The examiner indicated 
that the Veteran gave a "poor effort" during the range of 
motion testing of his shoulders, and that his active motion 
was "inconsistent with" the ranges obtained during re-
testing.  As an illustration of this, the VA examiner pointed 
out that, when he attempted to passively move the Veteran's 
shoulder, he actively resisted, and that the tenderness he 
claimed to be experiencing was "out of proportion" to the 
VA examiner's actual physical findings.  The examiner stated 
that this may have been indicative of some "amplification of 
symptoms."  

The Board finds that such a finding provides evidence against 
the Veteran's overall credibility. 

A magnetic resonance imaging (MRI) study of the right 
shoulder showed signs of some mild rotator cuff tendonopathy.

On examination, the Veteran had a range of motion of his 
right elbow from 0 to 140 degrees of flexion, which was 
symmetrical to the range of motion in his left elbow.  There 
also was no evidence of instability during varus and valgus 
stress testing.  The scar over his right radial tunnel area 
was well healed, and he had a negative Tinel's sign in this 
region.  The other scar incision over the area of his distal 
ulna also was well healed, too.

The Veteran had the following ranges of motion during testing 
of his right wrist and forearm:  Dorsiflexion of the right 
wrist was to 20 degrees, palmar flexion of the right wrist 
was to 40 degrees, pronation of the right forearm was to 10 
degrees, and supination of the right forearm was to 15 
degrees.  The VA orthopedic examiner indicated that, although 
the Veteran's wrist motion during the current evaluation was 
less than it was when examined 2 years earlier in February 
1997, he "did not give a good effort [during the current 
evaluation] to try to show good motion."  The VA orthopedic 
examiner also indicated the Veteran had a sensory deficit 
within the radial nerve distribution, but that he had normal 
(5 out of 5) grip strength and finger abduction.  There also 
were no other abnormalities.  X-rays of the right forearm 
continued to show signs of the prior both-bone (ulna and 
radius) fracture at the junction of the middle and distal 
thirds of the diaphysis, with 25 degrees of angulation at the 
wrist, a dorsal tilt of 10 degrees, and radial inclination of 
26 degrees.  There also were radiographic signs of the 
surgeries to resect the distal ulna and replace it with the 
silicone cap prosthesis, but the X-rays showed the Veteran 
had only "very mild" degenerative changes in his right 
wrist.

In February 1999, the RO issued a rating decision again 
denying a rating higher than 10 percent of the Veteran's 
right wrist injury and denying service connection for a right 
shoulder disability as secondary to the Veteran's disability 
of the right wrist.  

A legal nurse consultant, "N.R.E.," R.N., submitted a 
statement on the Veteran's behalf in November 1999 indicating 
that, in her opinion, his rating should not have been offset 
by 20 percent, for pre-existing impairment, because he was 
found to be physically qualified for service when examined 
prior to entering the military and did not experience 
aggravation of his disability until while he was on active 
duty.  As further support for her opinion, Nurse "E." 
pointed out that the doctor who examined the Veteran in June 
1977 for acceptance into the military acknowledged the 
fracture prior to service, but still indicated there was "no 
deformity or disability."  She also cited the report of an 
X-ray taken after service, in August 1979, also showing 
"[the veteran] had sustained a Colles' fracture [prior to 
service] which was well healed with minimal deformity."  
Therefore, she believed the Veteran was entitled to the full 
30 percent for his disability.  The RO considered this 
evidence, issued a Supplemental Statement of the Case and 
returned the issue to the Board.  

There is no evidence of record, such as a VA FORM 21-22a, 
that Nurse N.R.E. was ever appointed as the Veteran's 
representative.  

In December 1999, the Board again remanded the issue of 
whether a higher rating was warranted for the Veteran's right 
wrist disability to the RO for additional development and to 
afford the Veteran a hearing before a member of the Board.  
The matter was returned to the Board without the hearing 
having been conducted and in November 2000, the Board once 
more remanded the matter to the RO so that the Veteran could 
be afforded the hearing.  

Following that Remand, the RO scheduled the Veteran for a 
hearing, but the Veteran canceled the hearing request.  The 
matter was returned to the Board.  In an April 2001 decision, 
the Board denied the appeal as to whether an increased rating 
was warranted for the Veteran's right wrist disability.  

The Veteran appealed the April 2001 Board decision to the 
Court.  In November 2001, the Court granted a motion of the 
Parties to vacate the April 2001 Board decision and remand 
the matter to the Board.  The bases for this remand were for 
VA to provide notice to the Veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) and for the Board to consider 
the applicability of the notice and assistance provisions of 
the VCAA to the case and to provide an adequate statement of 
reasons or bases as to whether all of the applicable 
provisions of the VCAA were met, which did not exist at the 
time the RO or Board initially adjudicated this case.  

Additionally, the Parties agreed as follows:  

In addition, on remand, the Board should 
consider whether the November 1999 
statement of [N.R.E.], a registered 
nurse, may constitute new and material 
evidence as to the issue of whether it 
was appropriate to "offset" the initial 
30 percent rating by 20 percent to 
account for his pre-existing disability 
of the right ulna and radius.

In March 2003, the Board remanded the matter to the RO to 
review the Veteran's claim regarding whether new and material 
evidence had been submitted to reopen a claim of whether a 20 
percent reduction for this preexisting disability was 
appropriate, notify the Veteran of the decision and allow for 
an opportunity for the Veteran to initiate an appeal of the 
decision, if adverse, to the Board.  The RO issued a decision 
in April 2003 finding that the statement from Nurse N.R.E. 
was not material evidence and thus declined to reopen the 
claim.  

In an April 2003 rating decision, the RO determined that new 
and material evidence had not been received in this regard.  
At the time of that decision, the Veteran was represented by 
Kenneth B. Mason, Attorney at Law.  A letter announcing the 
April 2003 rating decision is addressed to the Veteran, with 
a "c.c" to "Berry, Kelly, Hansen & Reiman."  Listed on the 
face of the decision is that the Veteran was represented by 
"BERRY, KELLY, HANSEN & REIMAN."  Berry, Kelly, Hansen & 
Reimann had never represented the Veteran.  

In short, the decision was sent to the Veteran but was not 
sent to his representative.  

That same date, the RO issued a Supplemental Statement of the 
Case in which the RO determined that entitlement to a rating 
higher than 10 percent for the Veteran's right wrist 
disability was not warranted.  A letter accompanying that 
Supplemental Statement of the Case was addressed to the 
Veteran with a "c.c." to his then current representative, 
Kenneth B. Mason.  There followed no document from the 
Veteran referencing that April 2003 rating decision.  

In February 2002, the Veteran submitted a writing to the RO 
in which he stated that he felt that his left knee disability 
(for which service connection had already been established) 
was causing pain of his right knee and lower back.  Also in 
February 2002, VA clinical records show that the Veteran 
sought treatment, claiming that his left knee pain "throws 
off [his] gait" making his neck and shoulders hurt.  The 
Veteran also requested a cane for additional stability, 
stating that he experienced periodic knee pain and giving 
way.  

In May 2002, the RO denied service connection for right knee 
and low back disabilities.  The Veteran appealed those issues 
to the Board.  

The Veteran underwent VA medical examination in July 2003.  
The examiner noted that he had reviewed the Veteran's claims 
folder in connection with the examination.  The Veteran 
reported that he had injured his left knee in service and had 
been given a knee brace approximately four years prior to the 
July 2003 examination.  He also claimed that he had developed 
right knee and low back difficulty approximately two years 
prior to the July 2003 examination.  The Veteran reported 
that he had worked as a surveyor after leaving service and 
until 1987 but that he had been disabled since then because 
of his arm and left knee.  He claimed that he had used a cane 
since March 2003 for his back and left knee.  

Physical examination showed range of motion of the left knee 
from zero to 90 degrees.  There was no instability.  He 
exhibited loss of range of motion of 35 degrees due to pain, 
weakness and fatigue.  There was no incoordination.  There 
were similar findings in the right knee.  There was 
subpatellar crepitation in the left knee but not in the 
right.  X-ray studies showed some narrowing of the lateral 
patellofemoral joint line on the axial views.  Examination of 
the back revealed a lot of voluntary guarding.  X-ray studies 
of the lumbar spine showed some narrowing of the L5-S1 disc 
space with some small osteophytes.  

The examiner indicated that it was his opinion that the 
Veteran's left knee did not cause his right knee or back 
problems; rather such disabilities were time-induced, 
providing more evidence against this claim.  He explained 
that the Veteran's anatomical makeup inherently led to 
chondromalacia of the patella.  He also explained that given 
the onset of back problems after his service, as shown in the 
treatment records, his back problems were unrelated to his 
left knee disability and just developed as a degenerative 
process over the years.  The diagnoses were bilateral 
chondromalacia of the patella but with the left knee which is 
service-related not causing development in his right knee.  
Also diagnosed was lumbosacral disc degeneration of L5-S1, 
nonservice-related.  

In September 2004, the Veteran and L.T. testified before 
Veterans Law Judge James L. March at the RO.  The Veteran 
claimed that he fell on a couple of occasions during service, 
injuring his left knee and causing him to grab dirt with his 
right arm.  2004 Board hearing transcript at 3.  Importantly, 
at that time, the Veteran made no reference to an in-service 
automobile accident.  

The Veteran testified that he now had decreased grip strength 
in his right hand, as well as limited motion which affected 
virtually all aspects of his life.  Id. at 3-5.  With respect 
to his left knee, he claimed that he had excruciating pain, 
swelling, and giving way, causing falls.  Id. at 6-7.  With 
respect to his right knee, he claimed that he began to 
experience problems approximately 10 years ago, which he felt 
were related to his service-connected left knee.  Id. at 7-8.  
The Veteran also speculated that he may have injured his 
right knee in service in one of his falls, but did not 
realize it at the time as it did not hurt then.  Id. at 8.  
The Veteran has similar contentions with respect to his back.  
Id. at 9.  

In January 2005, the Board adjudicated the Veteran's appeal 
as to whether increased ratings were warranted or the 
Veteran's right wrist and left knee disabilities and whether 
service connection was warranted for right knee and back 
disabilities.  The Board found as fact that the April 2003 
rating decision was not appealed to the Board.  

The Veteran appealed the January 2005 Board decision to the 
Court.  In May 2006, the Court granted a third Joint Motion 
of the Parties and vacated, in part, the January 2005 Board 
decision.  The Board's decision regarding whether an 
increased rating was warranted for the Veteran's left knee 
disability was not vacated.  The Court did vacate the Board 
decision regarding whether an increased rating was warranted 
for the Veteran's right wrist disability and whether service 
connection was warranted for right knee and back 
disabilities.  

As to that right wrist issue, the Parties agreed that the 
Veteran's representative, Kenneth Mason, was not provided 
with notice of the April 2003 rating decision and remanded 
the matter to the Board so that notice of the April 2003 
rating decision could be provided to the Veteran's 
representative.  Of record is a VA FORM 21-22, dated in 
August 2005, in which the Veteran appointed The American 
Legion as his representative.  

As to the back and right knee service connection issues, the 
Parties agreed in that Joint Motion that the Veteran had not 
been provided with proper VCAA notification.  

In a May 2007 Remand from the Board, the Board instructed the 
RO/AMC to provide the Veteran and his representative with a 
copy of the April 2003 rating decision and to advise them of 
the appropriate time limits regarding appeal of the rating 
decision.  The Veteran subsequently initiated and perfected 
an appeal of the April 2003 rating decision to the Board.  

In a November 2007 Supplemental Statement of the Case, the 
AMC stated Nurse N.R.E.'s November 1999 opinion "is new and 
material evidence sufficient to reopen the claim that our 20 
percent deduction for preexisting impairment was improper."  
The AMC then treated the letter as a claim of clear and 
unmistakable error (CUE) in the January 1980 rating decision, 
and, after explaining the meaning of CUE, the RO determined 
that no change in the January 1980 decision was warranted.  

As is addressed in the Duties to notify and assist section of 
the instant document, the AMC sent a VCAA notice letter to 
the Veteran in June 2007.  

In August 2005 the RO received a claim from the Veteran for 
service connection for a left shoulder and neck disability, 
claiming that his knees gave out and he fell injuring his 
rotator cuff and neck.  Those issues are not before the Board 
as the claims file is absent for any indication that the RO 
has adjudicated the claim.  

In July 2007, the AMC received letters signed by "D.M.E.," 
L.T., the Veteran's daughter, "M.E.G.," "E.S.," an 
individual whose initials appear to be "D.G.," and an 
individual whose initials appear to be "S.M."

D.M.E. reported that he has seen the Veteran have difficulty 
with his right arm, both in picking items up and that he 
drops items when trying to hold onto them.  

L.T. reported that the Veteran drops things from his right 
hand and sometimes cannot pick up items.  She reported that 
that both of the Veteran's hands go numb, that he has pain in 
his upper right are, right shoulder, and neck, and that he 
has been running a fever with his arm, shoulder, and neck.  
She also reported as follows:  

His left knee has pain and sometimes 
swells.  So he puts more pressure on his 
right leg which has been causing his 
right knee to bother him.  His left knee 
gives away and causes him to fall.  He 
limps, which makes his back hurt and have 
muscle spasms.  

M.E.G. reported that from her personal observations the 
Veteran "seems to be experiencing numbness physical problems 
that are noticeable affecting his motor skills or abilities 
to function in a normal manner."  M.E.G. also reported that 
the Veteran she has "visibly witnessed him dropping items, 
as though he lost strength in his hand and arm.  He verbally 
stated he felt pain from his hand, arm, up into his shoulder 
and neck, on the right side."  M.E.G. stated that she had 
observed the Veteran limping on his right side, "knee pain 
causing him to limp, from his verbal statement to me.  I also 
observed [the Veteran] bending over and grabbed his lower 
back and stated he had pain and verbally said he felt pain 
around his hips."  

E.S. reported that the Veteran had become more depressed in 
the last several years "because he is in constant pain from 
his right arm, shoulder, neck and knees, which cause him to 
limp and makes his back hurt."  

The Veteran's daughter reported that the Veteran has had 
back, neck, right shoulder and arm, and left knee pain for as 
long as she can remember, which she stated is 20 years.  She 
reported that his pain has increased in recent years and that 
he seemed more depressed since he cannot throw the ball for 
his grandchildren.  She reported that the Veteran has pain 
even when trying to hug his grandchildren, cannot even lift 
his arm, and can hardly bend over.  

D.G reported that the Veteran has been suffering from pain in 
his right arm, shoulder, neck, and both knees for years and 
that he limps and has back pain.  

S.M. reported that the Veteran has been staying inside a lot 
due to his severe pain of his right arm, shoulder, and neck 
and that he has a lot of problems with his knees and 
sometimes limps on his left side which causes him to hold his 
left hip.  

VA outpatient treatment records contain x-ray findings and 
other reports but contain nothing that goes to any effect of 
his service-connected left knee disability on the Veteran's 
right knee or back.  Notes from March 2007 include that the 
Veteran had reported pain in his right wrist and neck.  Notes 
from May 2007 record that the Veteran presented to the 
emergency room with complaints of sharp pain on his right arm 
going to his neck and shoulder with numbness and tingling of 
two fingers of his right hand.  The last entry is from the 
last day in May 2007 which included that the Veteran could 
return to the emergency room if symptoms worsen, and that he 
left the emergency room in no acute distress.  

In April 2008, the Veteran again underwent a VA examination 
of his right wrist.  He reported that he has chronic level 7 
out of 10 pain with flareups to 10 out of 10 when holding a 
coffee cup or trying to turn a doorknob.  The Veteran 
reported weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, easy fatigability, and lack 
of endurance of his right wrist and that he could not do any 
work that requires the use of his right hand.  

The examiner stated that the Veteran has had no dislocation 
or recurrent subluxation of the right wrist, did not have 
inflammatory arthritis or constitutional symptoms of 
inflammatory arthritis.  The examiner also noted that the 
Veteran had no swelling, heat, or redness of his right wrist 
at the time of the examination.  

Physical examination revealed a 10 degree volar angulation of 
the right wrist, and that there was generalized tenderness to 
palpation of the right wrist but no swelling, heat, redness, 
or joint effusion.  Range of motion included passive and 
active right arm pronation from 0 to 40 degrees, and active 
and passive right wrist supination from 0 to 15 degrees.  The 
examiner commented that both were with some resistance on the 
part of the Veteran.  The examiner explained that normal 
pronation is to 80 degrees and normal supination is to 85 
degrees.  

Right wrist dorsiflexion was measured from 0 to 20 degrees 
passively and 0 to 10 degrees actively with some resistance 
on the part of the Veteran.  The examiner commented that 
normal dorsiflexion was to 70 degrees.  Right wrist palmer 
flexion was from 0 to 20 degrees passively and 0 to 10 
degrees actively, again with some resistance on the part of 
the Veteran.  The examiner commented that 80 degrees was the 
norm.  Right wrist ulnar deviation was 0 to 10 degrees with 
some resistance on the part of the Veteran.  The examiner 
commented that the usual is 45 degrees.  

The examiner also stated that the Veteran's subjective 
complaints during the examination appeared to be appropriate 
to the examination findings, he appeared to display good 
effort, and it was not possible to perform repetitive motion 
exercises to determine any increased weakness, pain, 
fatigability, or incoordination-the Veteran reported 10 out 
of 10 pain with the attempted range of motion given.  
Strength was 1 out of 5.  

X-rays showed resection of the distal ulna with prosthetic 
object 1.6 centimeters proximal to where the distal ulna 
should have been.  The examiner stated that this would cause 
marked changes in the ranges of motion of the right wrist 
including supination and pronation of the forearm.  

He diagnosed remote Colles fracture right wrist, dislocation 
of the right distal ulna, and status post resection of the 
distal ulna replaced with a probable plastic or silantic 
appliance.  

In May 2008, the examiner issued an addendum to the April 
examination report.  He stated that he had reviewed the 
Veteran's claims file in its entirety but had neglected to 
note such in the report.  The examiner stated his opinion 
that the ganglion cyst excision for treatment of the 
Veteran's Carpal tunnel syndrome, in November 2000, had no 
bearing on his present right wrist condition.  

In May 2008, the RO issued a Supplemental Statement of the 
Case after reviewing all evidence of records and returned the 
case to the Board.  In January 2009, the Board remanded the 
matter to the RO via the AMC so that the Veteran could be 
scheduled for a hearing before a member of the Board, as he 
had requested in his December 2007 Substantive Appeal in 
which he perfected his appeal of the April 2004 rating 
decision.  

During the May 2009 Board hearing, the Veteran testified that 
he injured his back and left knee twice during service.  
First that he injured his left knee and back while stationed 
at Fort Jackson.  2009 Board hearing transcript at 5-6.  He 
testified that he was treated for a left knee injury and told 
"them" that his back was bothering him but that he was 
okay.  Id. at 6.  Second, that after leaving Fort Jackson and 
arriving at Fort Benning for AIT he was again running, his 
left knee went out and he injured his back but did not go to 
sick call.  Id. at 7.  He stated that at that time he was 
having pain in both knees and in his back.  Id. at 7.  He 
testified that he did not seek treatment for his back at that 
time either.  Id. at 8.  Her testified that he got out of the 
service and went back to his farming job he experienced back 
problems.  Id. at 8.  The Veteran described the problems as 
"[t]rying to stay bent over.  The back it would just bother 
my back too much and put a lot of pressure on my knees."  
Id. at 9.  He testified that he sought treatment at two VA 
facilities for his back and his knees and that he was told 
that he had arthritis, mostly.  Id. at 10.  The Veteran 
testified that his problems are with his low back with pain 
shooting down his left leg.  Id. at 13.  

The Veteran then testified that he believed that his back 
condition was due to his service-connected left knee 
condition because if he walks for 30 or 40 minutes sometimes 
he has pain shooting down his leg.  Id. at 13.  His 
representative asked him if doctors had given him a medical 
opinion to support his theory that his back problems were 
connected to his left knee.  Id. at 15.  The Veteran replied 
that "[t]he lady at Lake City [a VA facility] told me that 
yeah, she thought it could be bothering me when trying to 
walk."  Id. at 15.  

L.T. testified that when the Veteran's left knee goes out he 
has to put more weight on his right leg and it twists his 
body, that sometimes when his knee goes out he falls on his 
right side and he has fallen on his arm and shoulder, and 
that "his body gets twisted so he's having pain in his back 
and his shoulder and his neck."  Id. at 16.  

As to his right knee, the Veteran testified that he injured 
his right knee during service during physical training in 
basic training at Fort Jackson.  Id. at 18.  He testified 
that he hurt his right knee during the same 5 mile run that 
he injured his left knee and his back.  Id.  He testified 
that he was told that his right knee would be alright.  Id. 
at 19.  He also testified that he injured his right knee a 
second time during his 5 mile march during AIT with a 
rucksack on his back, that his right knee hurt at that time, 
that he told "them" that it hurt, but that he did not seek 
treatment.  Id. at 19-20.  

The Veteran also reported that his right knee began bothering 
him after service, around 1980.  Id. at 20.  He described 
this as popping and shooting pain.  Id.  He also reported 
that he has currently been told that he has arthritis and 
chondromalacia of the right knee.  Id.  The Veteran testified 
that he believes that his right knee should be service 
connected as secondary to his left knee disability because he 
has to put more pressure on his right knee when he walks due 
to his left knee disability.  Id. at 23.  L.T. testified that 
she thought his right knee was getting worse as the result of 
compensating for his left knee disability and that when he 
falls he falls on his right knee.  Id. at 24.  

As to his right wrist disability, the Veteran testified that 
he broke his wrist when he was 15, had no problem with it 
after it healed, went into the service at age 22, it bothered 
him during boot camp and during AIT, and became worse when he 
became an infantryman "toted things and ran equipment and 
tracked."  Id at 27-28.  He testified that between falls and 
his arm hurting he could not do the work.  Id. at 29.  

Law and analysis

This case involves a great deal of evidence, including many 
reports of the Veteran's injuries prior to service, during 
service, and after service.  His statements very often (over 
time) conflict and the evidence repeatedly shows a lack of 
cooperation on the Veteran's part during physical 
examinations.  Additionally, the record shows that the 
Veteran tends to report different versions of the history of 
injuries depending upon from what organization he is seeking 
financial compensation for disability purposes, undermining 
his credibility with the Board regarding all claims and 
contentions, to the point of actually providing factual 
evidence against these claims. 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Federal Circuit has also provided that " 
the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  Similarly, the Court has stated 
that "The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  

Guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts 
or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of 
the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2008).  

Service connection claims-back and right knee

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  "To establish a right to compensation for 
a present disability, a Veteran must show: '(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service'-the so-
called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for a disability if 
competent evidence shows that such disability was caused or 
aggravated by another disability for which service connection 
has been established.  38 C.F.R. § 3.310.  Section 3.310 was 
amended effective October 10, 2006, during the course of the 
appellant's appeal of the August 2003 rating decision.  That 
amendment included the language now found at subsection (b), 
as follows:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

Prior to that change, the law regarding entitlement to 
"service connection" for aggravation of a nonservice-
connected condition by a service-connected condition was 
strongly influenced by Allen v. Brown, 7 Vet. App. 439 
(1995).  In Allen, the Court did not refer to whether the 
aggravation could itself be deemed "service connected" if 
there was no showing of the extent of disability due to the 
aggravation.  Hence, it appears that the revised § 3.310 
imposes additional evidentiary burdens on the claimant.  As 
there is no indication that the revised version was to be 
applied retroactively, the Board will apply the version of § 
3.310 that was in effect at the time the Veteran filed his 
claim.  Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  

The Board has considered the Veteran's statements that he 
suffered injuries of his back and right knee during service 
and sought treatment immediately after service.  The Board 
finds such statements to lack credibility.  

Despite the Veteran's recent contentions that he injured his 
back and right knee in service, his service treatment records 
are entirely silent regarding any complaint or finding of a 
back or right knee disability or injury.  The Board finds 
those records to be more probative than the Veteran's much 
more recent statements as to the injuries that the Veteran 
sustained and symptoms he experienced during service because 
the records were created during contemporaneous to his 
service.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Further, the Veteran's 
recollections are not consistent, for reasons made clear by 
the history above.  Similarly, post-service medical evidence 
of record is negative for any notations of arthritis or 
complaints or findings of a back or right knee disability for 
years after service separation, militating strongly against 
his reports of immediate post-service treatment.  

Additionally, when the Veteran filed his original application 
for VA compensation benefits, he made absolutely no mention 
of any back or right knee injury or disability.  Given that 
he sought compensation benefits for other disabilities as 
related to his military service, it follows that if he had a 
disability of his right knee or back at that time, 
particularly if he had injured his right knee or back during 
service, he would also have sought compensation benefits for 
those disabilities. The Board finds that the fact that he did 
not do so tends to show that he had no symptoms or disability 
of his back or right knee during service (or for at least the 
first several years after service). 

More evidence that the Veteran is not credible as to injuring 
his back during service is that he did not mention any 
previous injury of his back at the time that he injured his 
back by stepping in a hole, on two different occasions, in 
1987.  His report of a back injury following those falls is 
evidence that any disability of the Veteran's back resulted 
from that post-service work related injury.  This is 
particularly true given that the Veteran's first claim for a 
back disability post-dated the 1987 fall.  

Also providing evidence against the Veteran's claim that he 
injured his right knee or back during service is his 
demonstrated character as a poor historian.  This is shown by 
his reports to VA medical examiners concerning alleged in-
service injuries, not only of his right knee, but also of his 
right wrist and left knee, which are contradicted by the 
record.  

For example, in his 1979 testimony during service, the 
Veteran reported that his wrist began hurting from the day-
to-day tasks of lifting shells in his job handling 
ammunition.  In the 1990 VA examination he reported the same.  
But during the 1991 VA examination, the Veteran reported that 
he fractured his right arm during maneuvers in the military.  

Similarly, although there is no evidence of any motor vehicle 
accidents during the Veteran's service, or immediately prior 
to or immediately after his service, during a VA 
hospitalization the Veteran began to report that he injured 
his back in 1977 and 1979 automobile accidents.  Then, in 
December 1991, he stated that he had fallen during the 
November 1991 VA hospitalization and injured his arm, back, 
and neck, but there is no mention of this in the 
hospitalization report.  Rather, the report stated that the 
Veteran attended physical therapy for two or three days, did 
not wish to continue, was offered another week of physical 
therapy, but elected to be discharged.  This report is 
inconsistent with the Veteran's report of injuring his arm, 
back, and neck while hospitalized.  

Even more probative of the Veteran's lack of credibility is 
his report, to the examiner in December 1995, that he injured 
his left knee and right arm in a motor vehicle accident 
during service.  This is contrary to his testimony in 1979 
that his wrist hurt due to loading shells and that he had 
injured his left knee in training.  There is no record of a 
motor vehicle accident during the Veteran's service.  In 1997 
he embellished this account, reported during a February VA 
examination that he refractured his wrist in a motor vehicle 
accident in 1978 which required recasting for 6 weeks; a 
historical recollection completely at odds with service 
treatment records, the Veteran's own testimony during 
service, and, most interestingly, his most recent testimony 
before the Board.   

The Veteran's reports about these injuries shows that he is 
not credible when it comes to reports of his medical history, 
but rather tends to report incidents that did not occur.  The 
Board therefore affords no probative weight to the Veteran's 
accounts of in-service injuries of his back and right knee 
and finds instead that those statements provide evidence 
against these claims, clearly indicating that his statements 
are not to be believed. 

The Veteran's statements about his left knee disability 
causing his right knee and back conditions are twofold.  In 
some instances, he reports that he fell at various times (for 
example when he fell into a hole on two occasions in 1987) 
because his left knee gave out.  In others he theorizes that 
his left knee disability altered his gait over the years, 
placing excessive mechanical stress on his back and right 
knee.  That there are multiple theories, unsupported by 
anything other than the Veteran's own statements and the 
endorsement of his theories by laypersons, is evidence in 
itself that the theories are specious.  Neither the Veteran, 
nor those who have written on his behalf, have shown that 
they have any expertise in the area of biomechanics, 
medicine, or any other related field.  Their unsupported 
accounts and conclusory opinions are afforded little 
probative weight.  

Whether the Veteran ever fell due to instability of his left 
knee, and thus caused injury to his right knee, could not be 
known by anyone who submitted statements on his behalf or by 
L.T. who testified during the hearings.  Only the Veteran 
could know what he felt prior to falling.  All other accounts 
are necessarily second hand.  The reports from L.T. and 
others as to falls due to a left knee disability are not any 
more probative than the Veteran's statements.  As the Veteran 
has demonstrated his lack of credibility, his statements as 
to injuries due to falls due to left knee instability are 
afforded negative probative weight.  

The most probative evidence of record establishes that the 
Veteran's back disability and right knee disabilities are not 
related to his active service or his service-connected left 
knee disability, as he contends.  The medical professional 
who examined the Veteran in July 2003 opined that the 
Veteran's low back and right knee disabilities (assuming they 
exist) were not related to his left knee disability.  This 
opinion is particularly probative because the examiner 
provided a compelling rationale for the opinion, stating that 
the Veteran's right knee condition was simply due to his 
physical makeup and that his back condition was the result of 
degenerative processes.  Of note is that the July 2003 
examination report includes the examiner's statement that the 
Veteran's back and right knee conditions are not related to 
his left knee disability.  The Board finds that the plain 
meaning of the word "related" includes both aggravation and 
causation.  

This 2003 report is an expert medical opinion, based on 
examination of the Veteran and review of his medical history, 
and supported by clear rationale.  The Board affords this 
expert evidence greater probative value than the opinions 
offered by the Veteran and the laypersons that provided 
letters on his behalf.  

As to the reports from physicians that may have seemed to 
attribute the Veteran's back and/or right knee disabilities 
to events in service, these reports were based on events that 
did not happen, such as an in-service motor vehicle accident, 
and hence are of no value as they rest in insufficient, and 
indeed, incorrect facts.  Indeed, a threshold requirement for 
a probative medical opinion is that the expert had sufficient 
facts and data upon which to render the opinion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Where, 
as here, the "facts" were incorrect, it follows that this 
threshold has not been met.  

Finally, the preponderance of evidence of record is against a 
finding that the arthritis of the Veteran's back or right 
knee manifested within one year of separation from service.  
Hence, the presumptive provisions for chronic diseases are 
not for application.  

In summary, as a back and right knee disability were not 
shown in service or for many years thereafter, and because 
the probative evidence of record indicates that such 
disabilities are not related to the Veteran's active service 
or any disability for which service connection has been 
established, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service 
connection for a back and right knee disability.  Hence, his 
appeal as to this issue must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  

Increased rating claim- right wrist disability

Before turning to the merits of the Veteran's claim for an 
increased rating for his right wrist disability, the Board 
will address the 1999 letter from Nurse N.R.E. referred to in 
the 2001 Joint Motion.  

At the time that service connection is established for a 
disability a "rating," expressed as a percentage, is 
assigned and an effective date of the award of benefits is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2003) (explaining the elements of a claim for service 
connection).  The claimant may appeal the assigned disability 
rating and/or effective date, with certain time constraints 
for initiating and completing the appeal.  38 U.S.C.A. 
§§ 7104, 7105.  If an appeal is not timely initiated, the 
decision becomes final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided by 
regulations not inconsistent with Title 38 of the U.S. Code.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

If an RO decision is appealed to the Board and the Board 
issues a decision, that Board decision subsumes the 
underlying decision.  38 C.F.R. § 20.1104 (2009).  Unless the 
Chairman of the Board orders reconsideration of a Board 
decision, the Board decision is final on the date of mailing 
stamped on the face of the decision.  38 U.S.C.A. § 7103; 
38 C.F.R. § 20.1100.  Except as provided by 38 U.S.C.A. 
§ 5108, a claim that has been disallowed by the Board may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be allowed.  38 U.S.C.A. 
§ 7104(b).  

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 7111; 38 C.F.R. § 
3.105(a).  

The Court has provided a three part test to determine if 
there was CUE in a prior decision, as follows:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and of the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

For there to be a valid claim of CUE in a prior final 
decision, either the correct facts as they were known at the 
time in question were not before the adjudicator or the legal 
provisions effective at that time were improperly applied; 
conversely, a mere difference of opinion in the outcome of 
the prior adjudication, including insofar as how the evidence 
was weighed or evaluated, or a failure in the "duty to 
assist," are not grounds for a finding of CUE.  See Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc); Glynn v. 
Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 
8 Vet. App. 44 (1995); Luallen v. Brown, 8 Vet. App. 92 
(1995); see also Crippen v. Brown, 9 Vet. App. 412, 421 
(1996) (Court recognized in Russell, Glynn and Mason, that a 
viable claim of CUE must be premised on a clear failure to 
consider certain highly probative evidence, in the first 
instance, versus asking the Board now to reweigh or 
reevaluate the evidence previously considered in the prior 
final decision).  

Moreover, the Court has stated that CUE is a very specific 
and rare kind of error of fact or law that is "undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made," and that, but for the error, the result 
of the adjudication would have been manifestly different.  
Russell, 3 Vet. App. at 313-14.

It is important to bear in mind that a finding of CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question, and not on the current state 
of the law or with the benefit of augmenting the record after 
the decision in question with additional evidence that did 
not exist at the time of the prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242 (1994).  In this instance, this 
includes the 1999 letter from Nurse N.R.E, who argued that it 
was inappropriate for the RO to have "offset" the rating by 
20 percent for the pre-existing impairment pursuant to 
38 C.F.R. § 4.22.  

In Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court 
held that an RO decision "appealed to and affirmed by the 
Board" was thus "subsumed by the Board's decision," and 
could not be attacked on CUE grounds.  See also Donovan v. 
Gober, 10 Vet. App. 404 (1997), aff'd sub. nom. Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 1255 (1999) (a final, unappealed RO decision subsequently 
reviewed de novo on the merits by the Board is subsumed by 
the Board decision and not subject to a claim of CUE as a 
matter of law).  

As relevant to the instant case, the 1980 RO decision was 
subsumed by the 1982 Board decision and therefore, the 1980 
RO decision may not be collaterally attacked via a claim of 
CUE.  The only final decisions, besides the 1982 Board 
decision, that address the Veteran's right wrist disability 
are the April and June 1990 RO decisions.  In the May and 
June 1990 decision letters, the RO made no mention of a 20 
percent deduction, but stated simply that the right wrist 
disability was evaluated at 10 percent and the evidence of 
record showed that no increase was warranted.  The April and 
June 1990 decisions did not decide the matter of an offset 
for preexisting disability; hence, Nurse N.R.E.'s letter has 
no meaning with regard to those decisions.  In essence, Nurse 
N.R.E.'s letter seeks to collaterally attack a decision, the 
1980 RO rating decision, that has been subsumed by a Board 
decision that addressed an increased rating claim, not a 
service connection claim.

If the Veteran wishes to file a motion for CUE in the 1982 
Board decision he may do so at any time, but no such claim 
has been filed with the Board and this issue is not before 
the Board at this time.   

Nurse N.R.E.'s letter is not "new and material" evidence to 
reopen any claim.  New and material evidence going to 
reopening a previously denied claim is not a contention that 
the final decision denying the claim was incorrect; which is 
what her letter alleges.  Rather, at the time that the letter 
from the nurse was received, and therefore the applicable 
law, new and material evidence meant evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The Court has explained that for evidence to be new and 
"material" such evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  Nurse N.R.E.'s letter is 
merely a disagreement with an earlier decision; it is not 
"new and material" evidence attempting to reopen a service 
connection claim. 

Additionally it is important to note that a claim to 
"reopen" a previously denied claim for an increased rating 
does not fit into the framework of VA disability compensation 
benefits law.  Assuming that there are no new service records 
(as in the instant case), a claim to reopen a previous claim 
that denied a higher rating is, itself, merely a claim for an 
increased rating, not a new service connection claim.  If a 
claim for an increased rating is granted, the effective date 
of any increased benefit can be no earlier than one year 
prior to the date of claim if it is ascertainable that the 
increase occurred within that time frame.  38 U.S.C.A. 
§ 5110, 38 C.F.R. § 3.400.  If a claimant later asserts that 
there is new and material evidence to reopen the claim for an 
increased rating that was previously denied, and the claim is 
granted, the effective date of any increased benefit can then 
be no earlier than one year prior to the date of claim to 
reopen.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This is, of 
course, no different than if the claim is simply a claim for 
an increased rating.  Hence, a claim to reopen a previously 
denied claim for an increased rating is not cognizable within 
the framework of claims for VA compensation benefits.  Cf.  
Rudd v. Nicholson,  20 Vet. App. 296 (2006).  It is simply a 
request for an increased evaluation.   

Finally, Nurse N.R.E.'s letter says nothing as to the 
Veteran's symptomatology or level of disability during the 
pertinent period under appeal, which, as explained later in 
the instant decision, is from 1990 to the present.  Hence, 
her letter is not pertinent evidence as to the issue before 
the Board.  

The Board now turns to the matter on appeal, whether an 
increased rating is warranted for the Veteran's right wrist 
disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

At the outset, the Board notes that the Veteran stated in a 
December 2007 writing as follows:  

My SC L/Knee condition has caused me to 
fall several times and reinjure not only 
my L/Knee but also my R/Radius Ulna and 
has caused me to injure my back and my 
R/Shoulder.  Additionally I have to use a 
cain [sic] to ambulate as it I was issued 
by my primary care doctor Dr. [T] at the 
VAMC in Lake City.  I also wear knee 
braces on both knees I also take 
oxycodon(e), ibuprophen and zantac for 
pain.  I also am unable to work because 
of my SC injury and all the injuries 
which I have incurred because of it.

As noted in the Backround section of this decision, also of 
record are SSA records which refer to the Veteran's 
employability.  

The Board has considered the Court's holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) that in certain instances a 
claim for a total rating based on individual unemployability 
due to service-connected disability (TDIU), raised either 
explicitly or by submission of evidence of unemployability 
due to service-connected disability, is not a separate claim 
but rather is part and parcel to a claim for an increased 
rating for the disability and should be adjudicated as part 
of the claim.  The instant case is distinguishable from Rice.  

In Rice, the Veteran filed a claim for service connection for 
one disability, post traumatic stress disorder (PTSD).  The 
RO granted service connection and the Veteran appealed the 
rating assigned, requested a TDIU-claiming that he was 
unemployable due to his PTSD, and submitted evidence of 
unemployability.  Id. at 454-55.  

In the instant case, the Veteran has asserted that he is 
unemployable due to more than one service-connected 
disability, his left knee disability and his right wrist 
disability, as well as disabilities for which service 
connection has been denied.  The Board has jurisdiction only 
over the right wrist claim and does not have jurisdiction to 
decide any matter involving the Veteran's service-connected 
left knee disability.  The Court noted as follows in Rice:  

This is not to say that, just because 
TDIU is raised in the context of an 
initial adjudication of a claim, in an 
appropriate case, the Court could not 
review a schedular rating assigned by the 
Board even though the Board also remanded 
or referred an issue as to entitlement to 
a TDIU.  See Holland v. Brown, 6 Vet. 
App. 443 (1994) (reviewing Board decision 
denying an increased rating for service-
connected rheumatoid arthritis of 
multiple joints even though Board 
referred to RO request for TDIU).  

Id. at 455, footnote 7.  

The Board finds that the instant case is of the type which 
falls into the caveat expressed by the Court in footnote 7.  
The Board would act beyond its jurisdiction by addressing 
whether the Veteran's left knee disability resulted in 
unemployability, whether alone or in combination with his 
right wrist disability.  If the Board were to make a finding 
that the Veteran's right wrist disability did not result in 
unemployability, such a decision would not address the 
Veteran's contention that his service-connected disabilities 
rendered him unemployable.  Hence, the matter of whether the 
Veteran is unemployable due to service-connected disabilities 
must be addressed by the RO in the first instance.  

This, however, does not mean that the Board should delay 
adjudication of his appeal which has been going on for many 
years (well before the Rice decision) as to the proper rating 
for his right wrist disability as determined by the criteria 
found in applicable diagnostic codes.  Nor is there a reason 
for the Board to not determine whether his right wrist 
disability, standing alone, warrants referral for 
extraschedular consideration.  There is no prejudice to the 
Veteran in the Board adjudicating these matters over which it 
has jurisdiction.  The Board points out that the Court's 
focus in Rice was the effective date assigned for a TDIU that 
the RO had already granted.  Here, if the RO decides that a 
TDIU is warranted it will assign an effective date in the 
first instance.  If the Veteran disagrees with such an 
assignment he will have the opportunity to appeal that 
assignment without any loss of legal rights.  

For these reasons, the Board will proceed to adjudicate the 
Veteran's claim for a higher rating for his right wrist 
disability.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

As explained by the Court, "the relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim."  Hart, 21 Vet. App. at 509.  This 
explanation is based on 38 U.S.C.A. § 5110 (b)(2) which 
provides that the effective date of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  The claim that 
gave rise to the instant appeal was received by the RO in 
April 1991.  Hence, the Board has considered whether a rating 
higher than 10 percent is warranted for any period of time 
from April 1990 to the present.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2009).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2009).

Since 1989 the RO has rated his disability under the criteria 
found at 38 C.F.R. §§ 5207, 5211 and 5212.  In determining 
whether an increased rating is warranted the Board has 
considered all potentially applicable criteria.  

The record shows that the Veteran is right handed so the 
percentages applicable to the major extremity are for 
consideration.  Nonunion in the upper half of the ulna with 
false movement is rated as 40 percent disabling if there is 
loss of bone substance (1 inch (2.5 cm) or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  
Nonunion in the upper half of the ulna with false movement is 
rated as 30 percent disabling if such is without loss of bone 
substance or deformity.  Id.  Nonunion in the upper half of 
the ulna is otherwise rated 20 percent disabling.  Id.  
Malunion of the ulna with bad alignment is rated 10 percent 
disabling.  Id.  

Nonunion in the lower half of the radius, with false movement 
is rated 40 percent disabling if there is loss of bone 
substance (1 inch (2.5 cm) or more) and marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5211.  Nonunion in the 
lower half of the radius with false movement is rated as 30 
percent disabling if such is without loss of bone substance 
or deformity.  Id.  Nonunion in the lower half of the radius 
is otherwise rated 20 percent disabling.  Id.  Malunion of 
the radius with bad alignment is rated 10 percent disabling.  
Id.  

Dorsiflexion of the wrist of less than 15 degrees or palmar 
flexion limited in line with the forearm is assigned a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Nonunion of the radius and ulna, with false flail joint is 
rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5209.  

The Veteran's service-connected disability of the right wrist 
is based on aggravation of Colles' fracture that preexisted 
his entrance into service.  A Colles' fracture is defined as 
a fracture of the lower end of the radius in which the lower 
fragment is displaced posteriorly.  Dorland's Illustrated 
Medical Dictionary 736 (30th ed. 2003).  All evidence 
referring to the Veteran's service-connected disability 
refers to a healed fracture at the distal end of the radius.  
The Board has considered the criteria at Diagnostic Code 5207 
because the RO listed this diagnostic code on rating sheets.  
Similarly the Board has included the criteria at Diagnostic 
Code 5206 and 5208 as it makes even less sense to refer to 
5207 without reference to 5206 and 5208.  This is little more 
than an exercise in completeness as the Veteran has measured 
range of motion from 0 to 140 degrees which precludes any 
rating under these criteria.  

Evidence of record shows that the Veteran does not have 
nonunion of the radius and ulna with false flail joint; i.e., 
neither the x-ray reports nor any other findings of record 
show such.  Therefore a rating under Diagnostic Code 5209 is 
not warranted.  

Limitation of flexion of the forearm to 110 degrees is 
assigned a 0 percent rating, to 100 degrees a 10 percent 
rating; to 90 degrees, a 20 percent rating; to 70 degrees, a 
30 percent rating; to 55 degrees, a 40 percent rating; and to 
45 degrees, a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  Limitation of extension of the forearm 
to 45 degrees is assigned a 10 percent rating; to 60 degrees, 
a 10 percent rating; to 75 degrees, a 20 percent rating; to 
90 degrees, a 30 percent rating; to 100 degrees, a 40 percent 
rating; and to 110 degrees, a 50 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  Forearm flexion limited to 
100 degrees and extension limited to 45 degrees is assigned a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  

Again, the Veteran's right wrist disability is of the end of 
his forearm near his wrist, not his elbow, so a rating for 
limitation of flexion or extension of the forearm would be 
inappropriate.  Be that as it may, range of flexion and 
extension of his right forearm has been normal, measured at 0 
to 140 degrees, so there is no basis for assigning a rating 
based on limitation of flexion or extension of the forearm.  

A note under the diagnostic codes for forearm and wrist 
injuries states that multiple impaired finger movements due 
to tendon tie-up, muscle or nerve injury, are to be 
separately rated and combined not to exceed rating for loss 
of use of hand.  

For the major side, supination of the forearm limited to 30 
degrees or less is rated 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  Limitation of pronation with 
motion lost beyond the last quarter of arc, so the hand does 
not approach full pronation, is rated 20 percent disabling.  
Id.  Limitation of pronation with motion lost beyond the 
middle of arc is rated 30 percent disabling.  Id.  Loss of 
supination or pronation due to bone fusion, with the hand 
fixed near the middle of the arc or moderate pronation, is 
rated 20 percent disabling.  Id.  Loss of supination or 
pronation due to bone fusion, with the hand fixed in full 
pronation, is rated 30 percent disabling.  Id.  Loss of 
supination or pronation due to bone fusion, with the hand 
fixed in supination or hyperpronation, is rated 40 percent 
disabling.  Id.

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  Normal wrist 
range of motion is from 80 degrees flexion to 70 degrees 
extension, with normal ulnar deviation to 45 degrees and 
normal radial deviation to 20 degrees.  38 C.F.R. § 4.71a, 
Plate I.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Arthritis is rated based on the criteria for 
limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

There has been extensive evidentiary development in this 
appeal in an effort to determine the extent of the current 
impairment resulting from the Veteran's right wrist 
disability that is due to his service in the military, as 
opposed to other unrelated causes.  Mittleider v. West, 11 
Vet. App. 181 (1998).  But the need for remand after remand 
largely was due to the Veteran's very inconsistent written 
and oral testimony, thereby raising serious doubts about his 
credibility and, even more importantly, any reliance on the 
information that he provided to others, particularly the 
various VA and private physicians who had examined him and 
submitted medical opinions concerning the case.  To the 
extent that those opinions were based on inaccurate facts, 
such as the Veteran's statements to the VA, the opinions are 
of no probative value.  

From the record it is obvious that the Veteran's credibility 
must be considered when determining the rating to be assigned 
for his right wrist disability.  This is because of his 
inconsistent reports and the comments of both VA examiners 
and private physicians which show that the evidence that 
depends upon his cooperation and subjective reports is of 
little value.  A discussion of the pertinent facts that tend 
to show that the Veteran is not credible is in order so that 
the reader understands that this is not an arbitrary finding 
by the Board, but rather is a matter of fact clearly 
supported by the record.  This discussion included statements 
from prior to the rating period under consideration because 
such evidence goes to the Veteran's long history of 
unreliable examination efforts.  These more remote statements 
also are important in understanding how the Veteran's 
historical accounts have shifted over time.

Significantly, the Veteran has a demonstrated history of 
subjective reports of the severity of his right wrist 
symptoms and limitations that do not agree with objective 
findings.  Both VA and private physicians have commented that 
the Veteran did not cooperate with examinations and appeared 
to be malingering.  For example, the physician who treated 
the Veteran in 1983 and 1984 indicated that the Veteran did 
not comply with efforts necessary to carry out range of 
motion and neurological studies.  His treating physicians' 
comment that the Veteran's reported symptoms exceeded what 
the objective evidence showed is also telling because it 
tends to show that the Veteran's tendency for unreliable 
reports of his symptoms and extent of disability began 
decades ago.  

The physician who examined the Veteran in October 1991 
indicated that the Veteran might have been malingering or 
embellishing the severity of his symptoms and described the 
Veteran as vague, nebulous, and somewhat evasive when the 
physician asked him how long he had been experiencing 
symptoms.  Of note is that this examination was apparently in 
the context of determining if the Veteran continued to be 
entitled to disability benefits.  This tends to show that the 
Veteran is less than credible in situations where disability 
benefits are at risk.  

Both of the VA physicians who examined the Veteran in January 
1999 came to the same conclusion that he did not give his 
maximum effort during their examinations.  The VA neurologist 
said the Veteran "did not allow a careful assessment" of 
range of motion testing-in turn causing the neurologist to 
defer that portion of the evaluation to the VA orthopedist.  
But the Veteran did the same thing during the VA orthopedic 
evaluation, as the VA orthopedist also observed that he gave 
a very "poor effort" during the range of motion testing of 
his wrist and forearm.  The orthopedic examiner remarked that 
the Veteran's subjective reports of a shoulder disability 
(for which the Veteran had also sought VA benefits) were out 
of proportion to the physical findings and indicated that the 
Veteran was amplifying his symptoms.  The neurologist stated 
that while the Veteran's subjective reports of numbness would 
indicate carpal tunnel syndrome, diagnostic tests were normal 
and showed no signs of nerve damage.  

These comments by the orthopedist and neurologist tend to 
show that the Veteran either exaggerates or manufactures his 
symptoms and extent of disability.  Quite telling is that the 
objective evidence which cannot be fabricated, such as the 
results of nerve conduction studies, are inconsistent with 
the Veteran's reported symptoms.  For this reason, the Board 
finds the objective evidence more reliable than the Veteran's 
reports.  

In light of the fact that this case has been ongoing for many 
years and has been the subject of many Court decisions, the 
Board believes it must make itself clear as to the critical 
issue in this case:  On a factual basis, the Board finds that 
the Veteran is, in fact, exaggerating his symptoms during 
examinations and providing a varying histories to medical 
providers and the Board. 

The Board has referred to the examiner's comments with regard 
to evaluating the Veteran's shoulder which the Veteran 
claimed was disabled either secondary to his service-
connected right wrist disability or due to events during 
service which were not shown.  The examiner's comments are 
relevant to the issue before the Board because the comments 
go to the Veteran's lack of credibility during this 
examination.  This lack of credibility is relevant to his 
reports of the degree of disability of his right wrist 
because it draws into question the veracity of his reports of 
symptoms and extent of disability of his right wrist.  

Pursuant to the 1998 Joint Remand, more medical evidence was 
needed to determine whether the Veteran had additional 
functional impairment in his right wrist and forearm due to 
the extent of his pain, painful motion, weakness, limited or 
excess movement, premature fatigability, and incoordination.  
But without his full cooperation during the January 1999 VA 
orthopedic and neurological evaluations, the proper testing 
to obtain this important information could not be 
accomplished.  

Nonetheless, the VA neurologist was able to determine that 
the Veteran's symptoms were of a musculoskeletal nature and 
origin (i.e., an orthopedic problem), and not due to any 
associated neurological impairment (e.g., a sensory deficit, 
etc.).  Obviously then, he cannot receive a separate rating 
for his right wrist disability based on a neurological 
manifestation of that disability. 

The VA orthopedist also was able to determine, based on the 
results of X-rays, that the Veteran only had "very mild" 
arthritis in his right wrist.  So any pain that he 
experiences as a residual of the arthritis is not sufficient 
to support a separate rating under Codes 5003 and 5010, 
particularly in the absence of any proof at all of the 
alleged motor vehicle accident injury during service to link 
the arthritis to that trauma in the military, as opposed to 
injury post service.  

For essentially the same reasons, this also would not support 
granting additional compensation pursuant to the Court's 
holding in DeLuca.

Aside from the lack of full effort on the Veteran's part to 
be properly examined, however, he also has not been reliable 
in discussing the history of his disability.  This is 
important because the medical opinions obtained from the 
January 1999 VA orthopedic and neurological examinations, as 
well as those obtained from the earlier VA compensation 
examinations in February 1997 and December 1995, all were 
premised on the notion that he had sustained an additional 
injury ("both-bone fracture") to his right ulna and radius 
"in a motor vehicle accident during service."  

Clear from the service treatment records and the 1979 hearing 
transcript, the Veteran was fully aware that his wrist 
symptoms involved aggravation of his wrist fracture which 
occurred several years prior to entrance into service and 
that such aggravation was the result of his routine duties 
picking up and manipulating relatively heavy shells.  But 
since service he embellished his account of service to 
include events that the probative evidence of record shows 
did not happen.  

During his testimony in 1979 and up through the March 1990 VA 
examination, the Veteran continued to report that, as far as 
service, his right wrist disability was the result of 
aggravation by lifting heavy shells on a day to day basis.  
Then, during the August 1991 VA examination, his account 
changed as he reported that he had injured his wrist during 
maneuvers in service.  Then, during the December 1995 VA 
examination, the Veteran reported that he had injured his 
right arm in an automobile accident during service and, 
indeed, had fractured his right wrist during service.  Yet, 
service treatment records, included x-rays, showed only an 
old fracture of his right wrist.  He repeated his account of 
an in-service fracture during the February 1997 VA 
examination and then reported that not only had he 
refractured his wrist but that the wrist had been in a cast 
for 6 weeks during service.  This is not shown during 
service, including the 1979 testimony.  These reports alone 
draw into question the Veteran's credibility.  

Actually, of course, the only fracture of the Veteran's 
wrist, at least prior to 1983, occurred prior to service 
while skating.  This is evident from the X-rays studies of 
his right wrist and forearm during service in October 1978 
and after service in August 1979, because these showed signs 
of an "old" Colles' fracture, not one of recent occurrence.  
That being the case, the results of the 1995, 1997, and 1999 
VA examinations are invalid to the extent the medical 
opinions proffered based any of his functional impairment on 
the notion that it was residual of a motor vehicle accident 
and/or fracture during service-when, by all credible 
accounts, there was no accident whatsoever during service 
involving injury to his right wrist and there was no fracture 
of his right wrist during service.  

Because the question of whether the alleged automobile 
accident actually occurred during service is a factual, as 
opposed to a medical determination, the Board does not have 
to accept or concede that an automobile accident actually 
occurred during service, even though the VA physicians who 
examined the Veteran in December 1995, February 1997, and 
January 1999, all erroneously assumed that one did, at least 
partly because he told them that and since this continually 
has been perpetuated in the record since his initial 
allegation.  

The Veteran's unreliable testimony of additional injury to 
his right wrist and forearm in a motor vehicle accident 
during service tainted the medical opinions of the VA doctors 
who examined the Veteran in December 1995, February 1997, and 
January 1999 because they all based a substantial part of 
their opinions of the extent of his current impairment on the 
occurrence of an additional injury during service due to an 
automobile accident.  Therefore, to the extent that those 
examiners based their findings of the severity and 
complications of his right wrist disability on an event or 
events that did not happen, the reports have no probative 
value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-
04 (2008).  

The Board further notes that, to the extent he had functional 
impairment in his right wrist following the June 1983 
intercurrent injury, the Veteran personally attributed it to 
his on-the-job injury, and not to his service in the 
military, including any injuries that he may have sustained 
in the purported automobile accident during service.  
Evidence of this is that the Veteran filed a claim for 
worker's compensation benefits, which was, by its very 
essence, an act of attributing his impairment to that work-
related injury, as opposed to his service in the military.  
The Veteran did not begin to attribute his impairment from 
that on-the-job injury to his military service until after he 
his worker's compensation insurance carrier decided not to 
cover the costs of his surgery and other medical expenses.  
Again, this raises serious doubts about his credibility.  

Also tending to show that the Veteran is not a reliable 
historian is his statement in 1997 that the shortening of his 
ulna was due to service.  It was not until after the Veteran 
sustained his work-related injury in June 1983, and underwent 
surgery in August 1983, that his doctors had to resect his 
distal ulna by shortening it by about 1 inch.  Any 
"nonunion" of bone that he now has after surgically 
inserting the silicone cap mushroom head prosthesis in April 
1991 to compensate for this is a direct result of that 
shortening as a residual of that intercurrent injury.  This 
is supported by the reports of the X-rays taken during the 
March 1990 VA examination, and later in February 1991, and 
during the August 1991 VA examination.  

Furthermore, by his own admission, he has had the apex volar 
angulation deformity in his right forearm since his injury 
prior to service, with no clinical indication that the 
deformity, itself, increased in curvature, tilt or 
inclination while he was on active duty in the military.  And 
although the orthopedist in service who examined him in 
October 1978 diagnosed "malunion" of the radius, that 
specialist physician also indicated the Veteran had the 
deformity prior to service, which also was the conclusion of 
the medical and physical evaluation boards that were 
comprised of physicians.  

So as a consequence, the severity of disability of the 
Veteran's right wrist and forearm and the amount of 
disability that is attributable to his military service, as 
opposed to other unrelated causes, mostly remains unknown due 
to a combination of his lack of cooperation, malingering and 
embellishment.  And this, in turn, is essentially tantamount 
to a complete failure to report for those evaluations 
because, although physically present, his lack of a genuine 
effort did not allow for the proper conducting of those 
examinations, which has consequences.  When this occurs, the 
regulations are quite clear; the claim shall be denied.  See 
38 C.F.R. § 3.655.

There is not even the slightest modicum of discretion to the 
Board in these types of situations, particularly where, as 
here, the January 1999 VA orthopedic and neurological 
evaluations were requested for the specific purpose of 
complying with the directives of the 1998 Joint Motion since 
there continued to be substantial ambiguity concerning the 
exact extent of the Veteran's impairment that was due to his 
service in the military, as opposed to injuries that he had 
sustained both prior and subsequent to service, while not on 
active duty, and since medical opinions still were necessary 
to determine whether he is entitled to separate ratings for 
the arthritis in his right wrist and the sensory deficit 
within his radial nerve distribution.  

Because the evidence shows that after service (and prior to 
the 1983 accident and resulting surgery) the Veteran had, as 
stated in the August 1979 x-ray report, a preexisting 
"[c]olles fracture which has healed with very minimal 
deformity" (emphasis added) the Board finds that the 
contribution of the Veteran's service to his right wrist 
disability did not result in bad alignment or nonunion.  
Therefore, a higher rating under Diagnostic Codes 5210, 5211, 
and 5212 is not warranted.  

Limitation of motion in his right wrist is not ratable as 
part and parcel of his service-connected disability because 
there was no clinical indication that he had any limitation 
of motion in his wrist, specifically, either prior to service 
or even while he was on active duty in the military.  The 
only problem with limitation of motion during service 
involved his forearm.  He even acknowledges this, himself, 
stating that he did not have any limitation of motion 
whatsoever until after he began serving on active duty in the 
military, and even then only in certain directions 
(supination and pronation), neither of which is contemplated 
by Codes 5206, 5207, and 5215.  These codes only pertain to 
limitation of flexion and extension.  See also 38 C.F.R. § 
4.71, Plate I.  

The only possible remaining consideration is the limitation 
of motion of the Veteran's right forearm.  Here, the reports 
of the Veteran not putting forth effort during the 
examination and the other evidence of the Veteran's 
demonstrated lack of credibility make highly suspect the 
measurements of his forearm pronation and supination.  
Casting even further doubt on whether these measurements are 
probative of assigning a rating are the wide variation in the 
measurements.  Forearm pronation was measured as normal, i.e. 
80 degrees or 75 degrees in March 1990, August 1991, and 
December 1995, 10 degrees in February 1997 and January 1999, 
and 40 degrees in April 2008.  Similarly, forearm supination 
was measured as 50 degrees in March 1990, 0 degrees in August 
1991, 5 to 10 degrees in December 1995, 40 degrees in 
February 1997, and 15 degrees in January 1999 and April 2008.  

Although such varied measurements would typically raise the 
issue of assignment of staged ratings, given the reports of 
the Veteran's lack of effort during his examinations, the 
variations more likely show malingering during the 
examinations.  The Board does not find the measurements for 
the most part to represent the ability of the Veteran to 
supinate his forearm.  

The April 2008 examiner did state that the Veteran appeared 
to make an honest effort during the examination.  The Board 
has taken this statement into consideration, but finds that 
the Veteran's history of exaggeration of problems is clear, 
outweighing even the statement of April 2008 from the VA 
examiner and placing into question even the April 2008 
results. 

In any event, those measurements from April 2008 are the most 
probative of record, given this history.  Those measurements 
show that a 10 percent rating would be warranted for 
limitation of supination or a 30 percent rating for 
limitation of pronation.  Both of these ratings are under one 
diagnostic code (unlike ratings for limitation of flexion and 
extension of the knee for example).  These rating criteria 
are essentially for rotation of the forearm, in the case of 
the right forearm either clockwise (pronation) or 
counterclockwise (supination).  Given the collection of 
criteria under one diagnostic code and the single motion 
(rotation) the Board finds that assignment of two ratings for 
rotation would amount to pyramiding.  

The maximum possible rating for limitation of pronation of 
the major forearm is 30 percent under Diagnostic Code 5213.  
Application of 38 C.F.R. § 4.40 and § 4.45 could not provide 
for a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  Offsetting this 30 percent rating by the 20 
percent preexisting disability leaves him with the same 10 
percent rating that he already has.  Therefore, a higher 
rating is not available based on limitation of rotation of 
the Veteran's forearm.  

With regard to the Veteran's statements that the 20 percent 
preexisting disability rating is incorrect, the Board finds 
that the Veteran's contentions regarding this point lack all 
credibility and, at this point in the long adjudication of 
his case, actually provides evidence against his claims.  
Simply stated, the Board finds that any statement the Veteran 
makes regarding his preexisting disability cannot be 
believed. 

Also considered by the Board are the statements submitted by 
laypersons in 2007, VA treatment records, and the testimony 
of L.T.  These records, testimony, and statements provide no 
evidence probative of a higher rating for the Veteran's right 
wrist disability.  Essentially the records report pain.  As 
stated above, pain on use has been considered by the Board 
but does not give rise to a higher evaluation in this case.

Finally, the Board finds that referral for extraschedular 
consideration is not warranted in this case.  To accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the rating schedule provides for ratings for the level 
of disability and the symptomatology of the Veteran's right 
wrist disability.  Limitation of motion as well as pain and 
weakness are contemplated by Diagnostic Codes 5206, 5207, 
5208 and 5213 as well as § 4.40 and § 4.45.  Deformity, 
nonunion and malunion are contemplated by Diagnostic Codes 
5209, 5211 and 5212.  Hence there is no need to proceed 
further in the analysis.  It is important to note that by the 
very language of § 3.321(b) the schedule is sufficient to 
address the rating to be assigned cases that do not present 
exceptional or unusual disability pictures.  The Veteran's 
service-connected right wrist disability does not present 
such an exceptional or unusual disability picture.  The fact 
that the Veteran has injured his wrist in post service 
employment, such as by dropping an object on his wrist in 
1983 does not give rise to an exceptional or unusual 
disability picture within the meaning of § 3.321.  

For the sake of completeness, the Board notes that even if 
the first part of the Thun analysis yielded a result 
favorable to the Veteran, the second part of the Thun 
analysis would not be favorable and would still result in a 
finding that referral is not warranted.  The Veteran has not 
been frequently hospitalized for treatment of his service-
connected disability; rather, nearly all of his treatment, 
instead, has been on an outpatient basis and there also has 
not been marked interference with his employment as a result 
of his service-connected disability, i.e., beyond that 
contemplated by his assigned rating.  

Although records show that he last worked in July 1987, he 
had to stop working because of the pain in his back and neck 
due to the injuries that he recently had sustained in the on-
the-job incident when he mistakenly stepped into a hole while 
working as a surveyor.  His right wrist disability had 
nothing to do with that.  

Furthermore, although he was awarded disability benefits by 
the SSA partly as a result of his right ulna and radius 
disability, his private treating physician at the Ramadan 
Hand Institute indicated in January 1992 that he had been 
medically "released" to return to work, but that he was not 
working because he remained on total disability for the 
problems with his back.  Therefore, the Board does not have 
to remand this case to the RO for consideration of a higher 
rating on an extra-schedular basis.  

In summary, the preponderance of the evidence shows that a 
higher rating is not warranted for the Veteran's service-
connected right wrist disability.  Hence, his appeal as to 
this issue must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board has considered the statement in the 2001 Joint 
Motion to consider whether Nurse N.R.E.'s 1999 letter was new 
and material evidence of whether it was appropriate to offset 
the Veteran's initial 30 percent disability rating for his 
right wrist disability based on a 20 percent pre-existing 
disability and whether that has any effect as far as VACC 
notice requirements.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As discussed in the substantive portion of this 
decision, the 1999 letter was a disagreement with a prior 
final decision and is far removed from the definition of 
"new and material" evidence that it does not trigger the 
need for any additional notice.  Simply stated, this is an 
increase rating case, not a service connection claim, 
therefore the issue of new and material evidence is not at 
issue.   

All required VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in July 2003 and June 2007.  Both 
letters informed the Veteran of the evidence necessary to 
substantiate claims of service connection for low back and 
right knee disabilities and for an increased rating for his 
right wrist disability.  Both letters informed him of his and 
VA's respective duties for obtaining evidence.  The June 2007 
letter informed him as to how VA assigns effective dates and 
disability ratings in the event that a claim is granted.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  
However, since the notice letters were sent to the Veteran he 
has had a meaningful opportunity to participate in the 
development of his claims and in May 2008, the RO 
readjudicated his claims by issuance of a Supplemental 
Statement of the Case.  The notice letters followed by 
additional time to respond with evidence and argument and the 
readjudication of his claims cured the timing error in 
notice.  Hence, that timing error is not prejudicial to the 
Veteran and does not require the Board to delay adjudication 
to provide corrective notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect); see also 
Shinseki v. Sanders 129 S.Ct. 1696 (2009).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The case has been remanded numerous 
times.  The RO has obtained VA outpatient records and medical 
records of the Veteran's claim for disability benefits with 
the Social Security Administration.  Also associated with the 
claims file are private treatment records signed by "C. 
R.C.," Ph.D.; "A.S.H.," D.O.; "J.C.C.," M.D.; "C.G.B.," 
M.D.; Dr. "G.R."; Union General Hospital; the Ramadan Hand 
Institute; and North Florida Regional Medical Center.  The 
Veteran has provided testimony before two Veterans Law 
Judges.  As detailed in the "Factual and procedural 
background" section of this decision, the Veteran has been 
afforded numerous examinations of his right wrist, and was 
afforded an examination of his right knee and low back in 
July 2003, the report of which includes an expert opinion as 
to any relationship between his back and right knee 
conditions and his service-connected left knee disability.  
The examinations are adequate.  

Further, the Board finds that the Veteran's clear lack of 
effort at these examinations, as well as his providing 
misleading histories to examiners, makes another VA 
examination in this case serve no constructive purpose. 

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER


The appeal is denied.  


			
	MARK W. GREENSTREET	JAMES L. MARCH
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


